 

Exhibit 10.26

 

PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

AMERICAN REALTY CAPITAL IV, LLC,

a Delaware limited liability company,

as Purchaser,

 

and

 

NORTHLAKE COMMONS, L.L.C.,

a Delaware limited liability company,

as Seller

 

RELATING TO

Northlake Commons, Charlotte, North Carolina

 

 

 

 

TABLE OF CONTENTS*

 

  Page     Section 1.  Agreement of Purchase and Sale 1     Section 2.  The
Purchase Price 3     Section 3.  Inspection Period. 3     Section 4.  Title. 5  
  Section 5.  Closing Date 6     Section 6.  "AS IS" 6     Section
7.  Satisfaction of Liens 8     Section 8.  Representations, Warranties and
Covenants. 8     Section 9.  Operation of Property to Closing; Exclusivity. 12  
  Section 10.  Conditions to Obligations to Close 13     Section 11.  Closing
Documents. 14     Section 12.  Brokerage 16     Section 13.  Notices 17    
Section 14.  Prorations and Costs. 18     Section 15.  Damage or Destruction
Prior to Closing and Condemnation. 22     Section 16.  Remedies. 22     Section
17.  Reporting Requirements 23     Section 18.  Miscellaneous. 23     Section
19.  Confidentiality 25     Section 20.  Indemnity 26     Section 21   SEC S-X
3-14 Audit 27

 

i

 

 

Schedules:

 

Schedule 1.5 Schedule of Leases     Schedule 1.10 List of Contracts     Schedule
8.1.5 List of Pending Claims and Litigation     Schedule 9.2 Leases to be
Renewed

 

Exhibits:

 

Exhibit A Description of Land     Exhibit B Earnest Money Escrow Agreement    
Exhibit C-1 Special Warranty Deed     Exhibit C-2 Assignment & Assumption of
Leases     Exhibit C-3 Tenant Notice Letter     Exhibit C-4 Bill of Sale    
Exhibit C-5 Assignment of Warranties, Approvals and Intangibles     Exhibit C-6
Certificate     Exhibit C-7 Assignment and Assumption of Contracts     Exhibit
C-8 Vendor Notice Letter     Exhibit D-1 Tenant Estoppel Certificate     Exhibit
E Due Diligence Materials to be Delivered to Purchaser     Exhibit F Form of
Audit Letter

 

ii

 

 

PURCHASE AND SALE AGREEMENT

(Northlake Commons, Charlotte, North Carolina)

 

PURCHASE AND SALE AGREEMENT ("Agreement") made this 14th day of July, 2014
("Effective Date"), between NORTHLAKE COMMONS, L.L.C., a Delaware limited
liability company, having an address at c/o Ferncroft Capital LLC, 500 East
Boulevard, Charlotte, North Carolina 28203, ("Seller"), and AMERICAN REALTY
CAPITAL IV, LLC, a Delaware limited liability company, having an address at 405
Park Avenue, 15th Floor, New York, New York 10022 ("Purchaser").

 

WITNESSETH:

 

RECITALS

 

A.           Seller owns a shopping center ("Center") known as Northlake Commons
in Charlotte, North Carolina. The land ("Land") on which the Center is located
is more particularly described on Exhibit "A" attached hereto and incorporated
herein by this reference (such Land and such Center and Seller's right, title
and interest in and to all improvements located on such Land are herein referred
to as the "Property").

 

B.           Seller desires to sell and Purchaser desires to acquire the
Property on the terms and provisions hereinbelow set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

Section 1.             Agreement of Purchase and Sale. Seller hereby agrees to
sell and convey and Purchaser agrees to purchase on such terms and conditions as
are hereinafter set forth, all of the following:

 

1.1           Fee simple title in and to the Property, together with all right,
title and interest of Seller (if any) in and to all covenants, easements,
rights-of-way, rights, privileges and other tenements, appurtenances and
hereditaments appertaining thereto, including, without limitation, all of
Seller's right, title and interest (if any) in and to (a) any strips or gores
adjoining or adjacent to the Land, (b) the streets and roads adjoining or
adjacent to the Land to the center line thereof, (c) all mineral, water and
irrigation rights, if any, running with or otherwise pertaining to the Land, and
(d) any award made or to be made or settlement in lieu thereof for the Property
by reason of condemnation, eminent domain or exercise of police power;

 

1.2           All of Seller's right, title and interest in and to all apparatus,
fittings and fixtures in or on the Property or which are attached thereto
("Fixtures");

 

1.3           All of Seller's right, title and interest in and to any equipment,
machinery and personal property of Seller’s located in or on the Property
("Personal Property");

 

1

 

 

1.4           All of Seller's right, title and interest (if any) in and to the
trademark, service mark, trade name and name "Northlake Commons" and all other
trademarks, services marks, trade names, names and logos used in connection with
the advertising and promotion of the Project (as hereinafter defined) or
otherwise relating to the Project, and any variations thereof, together with all
good will of the business connected with the use of and symbolized by such
trademarks, service marks, trade names, names and logos, any telephone numbers
and listings for the Property and any copyrights, trade secrets, intellectual
property and other intangible property relating to the Property, if any
("Intangibles"), but expressly excluding (a) any appraisals or other economic
evaluations of, or projections with respect to, all or any portion of the
Property, including, without limitation, budgets prepared by or on behalf of
Seller or any affiliate of Seller, (b) any documents, materials or information
which are subject to attorney/client, work product or similar privilege, which
constitute attorney communications with respect to the Property and/or Seller,
or which are subject to a confidentiality agreement, and (c) any trade name,
mark or other identifying material that includes the names "Trammell Crow,"
"Crow Holdings Capital Partners," "CH Realty," "Crow Holdings" or any derivative
thereof.

 

1.5           The interest of Seller, as landlord, in all leasehold estates
created by those certain leases, tenancies and rental agreements and all
amendments thereto and all guaranties thereof that are described in the Schedule
of Leases attached hereto as Schedule "1.5" (sometimes hereinafter referred to
as the "Lease Schedule") together with additional leases, tenancies and rental
agreements entered into by Seller in accordance with the terms of this Agreement
(herein collectively referred to as the "Leases;" and the tenants under the
Leases are herein, collectively, referred to as the "Tenants");

 

1.6           All of Seller's right, title and interest in and to all warranties
and guaranties, if any, relating to the Property (collectively, the
"Warranties");

 

1.7           All of Seller's right, title and interest in and to all consents,
authorizations, variances or waivers, licenses, permits and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality (collectively, "Governmental Authority")
relating to the Property (collectively, the "Approvals");

 

1.8           All of Seller's right, title, obligations and interest in and to
all construction, operating and reciprocal easement agreements, if any,
affecting the Property (the "REAs");

 

1.9           All of Seller's assignable right, title and interest in and to all
existing construction contracts, subcontracts, architecture and engineering
agreements, and similar agreements, if any, relating to the design, development
and construction of the Property (the "Construction Agreements");

 

1.10         All of Seller's right, title and interest in and to all other
written agreements of Seller which affect the Property ("Contracts") including,
without limitation, personal property leases and contracts, other than the
Leases and Permitted Exceptions (as hereinafter defined) and Contracts which
Purchaser elects during the Inspection Period (as hereinafter defined) not to
assume. A schedule of all Contracts in existence on the Effective Date is
attached hereto as Schedule "1.10"; and

 

2

 

 

1.11         All of Seller's right, title and interest in and to all plans and
specifications and other architectural and engineering drawings for the Property
(the "Plans").

 

The Property, the Fixtures, the Leases, the Personal Property, the Intangibles,
the Warranties, the Approvals, the REAs, the Construction Agreements, the
Contracts, the Plans and all other interests of Seller in and to the Property
are herein collectively referred to as the "Project".

 

Section 2.             The Purchase Price. The purchase price (the "Purchase
Price") for the Project is THIRTY ONE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($31,500,000.00), to be paid as follows:

 

2.1           SIX HUNDRED THOUSAND AND NO/100 DOLLARS ($600,000.00) (such amount
and any interest earned on such amount(s), the "Deposit") shall be paid by
Purchaser to Benchmark Title Services, 2000 McKinney Avenue, 4th Floor, Dallas,
Texas 75201, Attn.: Brett Poston ("Escrow Agent" or "Title Company") within two
(2) business days after the Effective Date. The Deposit shall be held in escrow
by Escrow Agent to be disbursed as provided in the Earnest Money Escrow
Agreement, the form of which is attached hereto as Exhibit "B" (the "Earnest
Money Escrow Agreement"). The parties shall execute the Earnest Money Escrow
Agreement contemporaneously with the execution of this Agreement. If the
purchase and sale of the Project is consummated in accordance with the terms and
provisions of this Agreement, then the Deposit shall be applied fully to the
Purchase Price at Closing and transferred to an account or accounts designated
in writing by Seller. If Purchaser terminates this Agreement in accordance with
Section 3.3, the Deposit shall be returned to Purchaser. In all other events,
the Deposit shall be disposed of by the Title Company as provided in the Earnest
Money Escrow Agreement.

 

2.2           The balance of the Purchase Price after deducting the Deposit
shall be paid to Seller at the Closing, plus or minus prorations and adjustments
to be made pursuant to this Agreement, in good immediately available United
States funds by wire transfer to a bank account or accounts to be designated in
writing by the Title Company prior to the Closing for transfer to an account or
accounts designated in writing by Seller.

 

2.3           Concurrently with the execution of this Agreement, Purchaser shall
deliver the sum of $100.00 (the “Independent Consideration”) to Escrow Agent as
independent consideration for the execution of this Agreement by Seller and
Purchaser. The Independent Consideration shall not be refundable to Purchaser
and, following receipt by Escrow Agent, shall be delivered by Escrow Agent to,
and thereafter retained by, Seller.

 

Section 3.              Inspection Period.

 

3.1           Purchaser will have until 11:59 pm (Charlotte, North Carolina
time) on July 28, 2014 (the "Inspection Period") to perform physical inspections
and other due diligence and to decide, in Purchaser's sole discretion, whether
the Project is satisfactory. Seller has delivered all of the materials described
on Exhibit "E" hereto, to the extent in the actual possession of Seller (the
"Property Information"). All due diligence costs including, without limitation,
all costs of building and site inspections, engineering, environmental and/or
other reports or inspections undertaken by Purchaser, shall be paid for by
Purchaser.

 

3

 

 

3.2           During the Inspection Period, Seller, upon not less than two (2)
business days' prior written notice to Seller, will provide Purchaser or its
designated representatives access to the Property at reasonable times to
conduct, at Purchaser's sole cost and expense, its due diligence with respect to
the Project; provided that, (i) such access shall be coordinated with a
representative of Seller and accompanied by a representative of Seller, (ii) any
entry into any Tenant's space shall be subject to the terms of such Tenant's
Lease, (iii) Purchaser shall indemnify, defend and hold Seller harmless from and
against all claims for costs, expenses, losses, damages and/or liabilities
(collectively "Claims") asserted against Seller arising from Purchaser's due
diligence activities on or about the Property, excluding from the foregoing
indemnity any Claims relating to (a) the negligence or willful misconduct of
Seller or any of Seller's agents or representatives, or (b) any pre-existing
liabilities for matters merely discovered by Purchaser (i.e., latent
environmental contamination), (iv) in no event shall Purchaser conduct any
invasive testing on the Property (including any soils borings) without the prior
written consent of Seller, (v) Purchaser shall promptly repair any damage
resulting from any such activities and restore the Property to its condition
immediately prior to such activities, (vi) Purchaser shall fully comply with all
applicable laws, ordinances, rules and regulations (collectively, the "Legal
Requirements"), and (vii) Purchaser shall not permit any inspections,
investigations or other due diligence activities to result in any liens,
judgments or other encumbrances being filed against the Property and shall, at
its sole cost and expense, as promptly as possible, but in no event more than
thirty (30) days, discharge of record any such liens or encumbrances that are so
filed or recorded. In no event shall Purchaser conduct any invasive testing
without the prior written consent of Seller, which consent may be given or
withheld in Seller's sole discretion. Purchaser's liabilities under this Section
3 shall survive the Closing or earlier termination of this Agreement.

 

3.3           On or before the expiration of the Inspection Period, Purchaser
will have the right in its sole and absolute discretion, for any reason or no
reason, to terminate this Agreement by giving written notice of termination to
Seller. In the event Purchaser fails to timely give notice on or before the
expiration of the Inspection Period that Purchaser has elected to waive its
right to terminate this Agreement pursuant to this Section 3.3, Purchaser shall
be deemed for all purposes to have rejected the Property and the Project and
elected to terminate this Agreement. In the event Purchaser timely gives notice
of Purchaser's election to waive its right to terminate this Agreement pursuant
to this Section 3.3 and any other Section that refers to this Section 3.3,
Purchaser shall thereafter have no further right to terminate this Agreement
save and except for a failure of Seller to close hereunder as required by
Sections 10 and 11 or for the rights to terminate pursuant to Sections 4.1.2, 15
and 16. In the event Purchaser timely exercises its right to terminate this
Agreement pursuant to this Section 3.3 or pursuant to any other Section that
refers to this Section 3.3, (a) Purchaser shall receive a full return of the
Deposit, (b) except for obligations that this Agreement expressly states survive
termination, neither party shall have any further rights against the other
hereunder, and (c) if requested by Seller, Purchaser shall promptly return to
Seller all due diligence materials that Seller may have delivered to Purchaser
(together with any copies made by Purchaser or its agents) pursuant to this
Section 3.

 

4

 

 

Section 4.             Title. Purchaser shall accept good and indefeasible fee
simple title to the Property subject only to the Permitted Exceptions
(hereinafter defined in Section 4.1.1).

 

4.1.1.          Seller will promptly order, if it has not previously done so, a
title insurance commitment ("Title Commitment") to be issued by the Title
Company. In addition, Seller shall deliver to Purchaser Seller's existing
"as-built" survey of the Property (the "Existing Survey"). Purchaser shall have
the right to obtain an update of the Existing Survey, at Purchaser's sole cost
and expense, certified to the Title Company, Purchaser, Seller and Lender
("Survey"). Seller will cause copies of the Title Commitment, all documents of
record which are listed as exceptions in the Title Commitment and the Existing
Survey (collectively, the "Title Materials") to be delivered to Purchaser on or
before the date that is ten (10) business days after the Effective Date. No
later than five (5) days prior to the expiration of the Inspection Period
("Title Review Period"), Purchaser may furnish Seller with a written statement
of objections, if any, to title to the Property ("Objections"). If, between the
end of the Title Review Period and Closing, Purchaser receives notice of
additional liens, encumbrances or other matters not reflected in the initial
Title Commitment or Survey and not arising by, through or under Purchaser, or
otherwise becomes aware of such matters, Purchaser may submit a revised list
adding additional Objections (the "Additional Objections"). Purchaser shall be
deemed to have agreed to accept title subject to all matters reflected in the
Title Commitment and to the state of facts shown on the Survey, other than
Objections that have been timely given. All title matters and exceptions set
forth in the Title Commitment and the state of facts shown on the Survey which
are not Objections, or which are thereafter deemed to be accepted or waived by
Purchaser as hereinafter provided are hereafter referred to as the "Permitted
Exceptions".

 

4.1.2.          If Purchaser notifies Seller within the Title Review Period of
Objections, or following notice of any Additional Objections, then within five
(5) business days after Seller's receipt of Purchaser's notice, Seller shall
notify Purchaser in writing ("Seller's Title Response Notice") of the Objections
or Additional Objections, if any, which Seller agrees to satisfy at or prior to
the Closing, at Seller's sole cost and expense, and of the Objections that
Seller cannot or will not satisfy, it being understood Seller shall have no
obligation to satisfy any Objections, and Seller shall not be required to bring
any action or proceeding or take any other steps to remove any Objections or to
expend any monies therefor; provided, however, Seller, at its sole cost and
expense, shall be obligated to cure, remove or insure around by Closing all
mortgages, deeds of trust, judgment liens, mechanic's and materialmen's liens,
and other liens and encumbrances against the Property arising by, through or
under Seller (other than liens for taxes and assessments which are not
delinquent and liens arising by, through or under Tenants) which either secure
indebtedness or can be removed by payment of a liquidated sum of money, whether
or not Purchaser objects thereto during the Title Review Period. Failure by
Seller to respond to Purchaser by the expiration of said five (5) day response
period shall be deemed as Seller's election not to cure the Objections raised by
Purchaser. If Seller notifies Purchaser (or is deemed to notify Purchaser) that
Seller cannot or will not satisfy any Objections, then Purchaser shall have the
option to be exercised within five (5) business days following Purchaser's
receipt (or deemed receipt) of the Seller's Title Response Notice of either (i)
terminating this Agreement by giving written notice of termination to Seller,
whereupon the rights of the parties shall be as set forth in Section 3.3 hereof
or (ii) electing to consummate the purchase of the Project, in which case
Purchaser shall be deemed to have waived such Objections and such Objections
shall become "Permitted Exceptions" for all purposes hereunder. Failure by
Purchaser to respond to Seller by the expiration of said five (5) business day
response period shall be deemed its election to waive the applicable
Objection(s), which shall become "Permitted Exceptions".

 

5

 

 

4.1.3.          Provided that Purchaser pays the applicable premium therefor, it
is a condition to Purchaser's obligation to close that the Title Company shall
issue an Owners Policy of Title Insurance (ALTA 2006 Form) to Purchaser in the
amount of the Purchase Price, insuring that Purchaser has good and indefeasible
fee simple title to the Property, subject only to the Permitted Exceptions (the
"Title Policy"). The premiums for the Title Policy, and all endorsements to the
Title Policy requested by Purchaser, shall be paid by Purchaser.

 

Section 5.            Closing Date. The sale contemplated by this Agreement
shall be consummated and closed through an escrow arrangement with the Title
Company on August 27, 2014, or such earlier or later date upon which the parties
may mutually agree ("Closing Date"). In addition, Purchaser shall have the
option to extend the Closing Date for a period of up to fifteen (15) days by
delivery of written notice of such extension to Seller and Title Company on or
before the business day immediately preceding the originally scheduled Closing
Date. In the event Purchaser elects to extend the Closing Date, as set forth
above, Purchaser shall deposit with Escrow Agent the additional sum of SIX
HUNDRED THOUSAND AND NO/100 DOLLARS ($600,000.00) (the "Additional Deposit")
within two (2) business days after the delivery of Purchaser's notice to extend
the Closing Date, which Additional Deposit shall be deemed part of the Deposit
(and non-refundable, except to the extent any provision of this Agreement
otherwise expressly provides for a right to a refund of the Deposit thereafter)
and shall be held and disbursed by Escrow Agent in accordance with the terms of
this Agreement. The terms and conditions of such escrow arrangement shall be
consistent with the terms of this Agreement and shall otherwise be reasonably
acceptable to Seller, Purchaser and the Title Company. The consummation and the
closing of the purchase and sale of the Project as contemplated by this
Agreement are herein referred to as the "Closing".

 

Section 6.          

 

6.1           "AS IS". Purchaser shall make such investigations and inspections
of the Project and the books and records relating thereto as allowed herein to
satisfy itself as to all matters relating to its purchase of the Project. Except
as otherwise expressly set forth herein, Purchaser shall purchase the Project
"AS IS, WHERE IS AND WITH ALL FAULTS", subject to normal wear and tear until
Closing and subject to casualty damage as herein provided. EXCEPT AS EXPRESSLY
SET FORTH IN SECTION 8.1, SELLER HAS NOT MADE, IS NOT MAKING AND HEREBY
EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF
ANY KIND WITH RESPECT TO THE PROJECT, INCLUDING, BUT NOT LIMITED TO, MATTERS OF
TITLE (EXCEPT AS SET FORTH IN THE DEED), ZONING, TAX CONSEQUENCES, AVAILABILITY
OF ACCESS, INGRESS OR EGRESS, OPERATING HISTORY OR PROJECTIONS, GOVERNMENTAL
APPROVALS, THE PHYSICAL CONDITION OF THE PROJECT, COMPLIANCE WITH LAWS,
INCLUDING ENVIRONMENTAL LAWS, OR THE VALUE, CONDITION, MERCHANTABILITY,
PROFITABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OF THE
PROJECT. PURCHASER CONFIRMS THAT IT IS A KNOWLEDGEABLE BUYER OF REAL ESTATE AND
THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF ITS CONSULTANTS IN
PURCHASING THE PROPERTY. PURCHASER WILL CONDUCT SUCH INSPECTIONS AND
INVESTIGATIONS OF THE PROJECT AS IT DEEMS NECESSARY. THE TERMS AND CONDITIONS OF
THIS SECTION 6 SHALL EXPRESSLY SURVIVE THE CLOSING.

 

6

 

 

This Agreement and the Exhibits and Schedules attached hereto contain all the
terms of the agreement entered into between the parties, and Purchaser
acknowledges that neither Seller nor any representatives of Seller have made any
representations or warranties or held out any inducements to Purchaser, other
than those herein expressly stated. Without limiting the generality of the
foregoing, Purchaser has not relied on any representations or warranties (and
neither Seller nor its representatives made any representations or warranties)
other than as expressly set forth herein or in the documents executed by Seller
and delivered at Closing, in either case express or implied, as to (i) the
current or future real estate tax liability, assessment or valuation of the
Property; (ii) the potential qualification of the Property for any and all
benefits conferred by federal, state or municipal laws, whether for subsidies,
special real estate tax treatment, insurance, mortgages, or any other benefits,
whether similar or dissimilar to those enumerated; (iii) the availability of any
financing for the purchase, alteration, rehabilitation or operation of the
Property from any source, including but not limited to, state, city, or federal
government or any institutional lender; (iv) the physical condition of the
Property; or (v) compliance with any applicable law, rule or regulation,
building code, zoning code and Environmental Law (defined in Section 8.1.10).

 

Purchaser acknowledges that it will have the opportunity to inspect the Property
during the Inspection Period, and during such period, observe its physical
characteristics and existing conditions and the opportunity to conduct such
investigation and study on and of the Property and adjacent areas as Purchaser
deems necessary, and Purchaser hereby FOREVER RELEASES AND DISCHARGES Seller
from all responsibility and liability, including without limitation, liabilities
under all Environmental Laws regarding the condition, valuation, salability or
utility of the Property, or its suitability for any purpose whatsoever
(including, but not limited to, with respect to the presence in the soil, air,
structures and surface and subsurface waters, of Hazardous Materials or other
materials or substances that have been or may in the future be determined to be
toxic, hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines, and any
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Property). Purchaser further hereby WAIVES (and by
Closing this transaction will be deemed to have WAIVED) any and all objections
and complaints (including, but not limited to, federal, state and local
statutory and common law based actions, and any private right of action under
any federal, state or local laws, regulations or guidelines to which the
Property is or may be subject, including, but not limited to, CERCLA [defined in
Section 8.1.10]) concerning the physical characteristics and any existing
conditions of the Property. Purchaser further hereby assumes the risk of changes
in applicable laws and regulations relating to past, present and future
environmental conditions on the Property and the risk that adverse physical
characteristics and conditions, including, without limitation, the presence of
Hazardous Materials or other contaminants, may not have been revealed by its
investigation. Notwithstanding the foregoing, in no event shall Purchaser be
deemed to have released or discharged Seller of or from any responsibility or
liability for any of the representations or warranties of Seller set forth in
Section 8.1 or any of the covenants or agreements of Seller set forth in this
Agreement or any document executed and delivered by Seller at the Closing.

 

7

 

 

6.2           Survival. The representations and warranties made by Seller in
Section 8 hereof, as the same may be modified hereunder, shall survive the
Closing of this Agreement and the passage of title to the Property from Seller
to Purchaser. Any claim asserted by Purchaser against Seller for breach of a
representation or warranty in Sections 6 or 8 shall be asserted by Purchaser by
written notice received by Seller within 180 days from and after the Closing
Date (the “Survival Period”); provided, however, that any lawsuit filed in
relation to such claim must be filed within one (1) year after the Closing Date
or such longer period of time as may be required by applicable law, if any. For
purposes of this Section 6 or Section 8, the term "survival" shall mean that the
aggrieved party shall only be entitled to pursue a legal claim or cause of
action against the other party pursuant to any of such representations to the
extent such representation was false as of the Effective Date or the Closing
Date, as applicable, such aggrieved party was thereby damaged and files a suit
with respect to any legal claim relative to such alleged breach on or before the
expiration of the survival period herein indicated.

 

6.3           Reserved Amount. Until the expiration of the Survival Period (or
such longer period as may be applicable pursuant to the immediately following
sentence), Seller covenants to maintain a net worth not less than $200,000.00.
The covenant in this Section 6.3 shall survive the Closing until the expiration
of the Survival Period, except to the extent that a written notice of a claim
against Seller for breach of the representations and warranties made by Seller
in Section 8 hereof is provided by Purchaser pursuant to Section 6.2 prior to
the expiration of the Survival Period, in which case this covenant shall survive
until such claim is resolved.

 

Section 7.             Satisfaction of Liens. If at the Closing there are any
liens on the Property which Seller or Purchaser is obligated under the terms of
this Agreement to pay and discharge, Seller or Purchaser, as the case may be,
shall have the right to instruct the Title Company to use any cash portion of
the Purchase Price to satisfy the same, if the obligation is that of Seller, or
if the obligation is that of Purchaser, Purchaser shall provide the additional
funds necessary to satisfy the same at or before Closing. Provided that Seller
shall have delivered to the Title Company at or before the Closing acceptable
pay-off letters from any lien holders verifying the amounts to be paid at
Closing to satisfy and release such liens of record, and Seller authorizes the
Title Company to use the Purchase Price (or a portion thereof) to pay such
liens, then the existence of any such liens to be satisfied and released out of
the Purchase Price shall not be deemed Objections to title.

 

Section 8.             Representations, Warranties and Covenants.

 

8.1           Seller hereby represents, warrants and covenants as of the
Effective Date and as of the Closing as follows:

 

8

 

 

8.1.1.          Seller is entitled to and has all requisite power and authority
to enter into this Agreement and to carry out the transactions contemplated
hereby.

 

8.1.2.          The execution of this Agreement by Seller, the consummation of
the transactions herein contemplated, and the execution and delivery of all
documents to be executed and delivered by Seller, have been or will be duly
authorized by all requisite action on the part of Seller.

 

8.1.3.          Neither the execution of this Agreement nor the carrying out of
the transactions contemplated herein will result in any violation of or be in
conflict with the instruments pursuant to which Seller was organized and/or
operates, or, to Seller's knowledge, any applicable law, rule or regulation of
any Governmental Authority, or of any instrument or agreement to which Seller is
a party.

 

8.1.4.          There are no leases or other tenancies for any space in the
Property other than those set forth on the Lease Schedule.

 

8.1.5.          Except as set forth on Schedule 8.1.5 attached hereto, there are
no actions, suits or other proceedings by any person, firm, corporation, Tenant
or by any Governmental Authority now pending or, to Seller's knowledge,
threatened against or affecting the Project or any part thereof, nor, to
Seller's knowledge, are there any investigations pending or threatened against
or affecting the Project by any Governmental Authority.

 

8.1.6.          There are no pending or, to Seller’s knowledge, threatened (a)
eminent domain proceedings affecting the Property, in whole or in part, or (b)
action or proceeding to change road patterns or grades which would affect
ingress to or egress from the Property.

 

8.1.7.          To Seller's knowledge, there are no persons having any rights or
asserting any claims for occupancy or possession of the Property, except Seller,
the Tenants, as tenants only under the Leases, and parties having rights under
the REA.

 

8.1.8.          Seller is not a foreign person (as defined in Section 1445 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder).

 

8.1.9.          Seller is not insolvent or bankrupt. Seller has not commenced
(within the meaning of any federal or state bankruptcy law) a voluntary case,
consented to the entry of an order for relief against it in an involuntary case,
or consented to the appointment of a custodian of it or for all or any
substantial part of its property, nor has a court of competent jurisdiction
entered an order or decree under any federal or state bankruptcy law that is for
relief against Seller in an involuntary case or appointed a custodian of Seller
for all or any substantial part of its property.

 

8.1.10.         Seller has not received any written notice from any Governmental
Authority of the violation of any Environmental Laws (as hereinafter defined).
"Environmental Laws" means all laws or regulations which relate to the
manufacture, processing, distribution, use or storage of Hazardous Materials (as
hereinafter defined). "Hazardous Materials" shall mean:

 

9

 

 

(a)          Those substances included within the definitions of "hazardous
substances," "hazardous materials," "toxic substances," or "solid waste" in the:
Comprehensive Environmental Response, Compensation and Liability Act ("CERCLA"),
42 U.S.C. § 9601 et. seq., as amended by the Superfund Amendments and
Reauthorization Act or any equivalent state or local laws or ordinances; the
Resource Conservation and Recovery Act ("RCRA"), 42 U.S.C. § 6901 et. seq., as
amended by the Hazardous and Solid Waste Amendments of 1984, or any equivalent
state or local laws or ordinances; the Federal Insecticide, Fungicide, and
Rodenticide Act ("FIFRA"), 7 U.S.C. § 136 et. seq. or any equivalent state or
local laws or ordinances; the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801, et. seq.; the Emergency Planning and Community Right-to-Know Act
("EPCRA"), 42 U.S.C. § 11001 et. seq. or any equivalent state or local laws or
ordinances; the Toxic Substance Control Act ("TSCA"), 15 U.S.C. § 2601 et. seq.
or any equivalent state or local laws or ordinances; or the Occupational Safety
and Health Act, 29 U.S.C. § 651 et. seq. or any equivalent state or local laws
or ordinances;

 

(b)          Those substances listed in the United States Department of
Transportation Table (49 CFR 172.101 and amendments thereto or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto);

 

(c)          Any material waste or substance which is (A) designated as a
"hazardous substance" pursuant to Section 311 of the Clean Water Act, 33 U.S.C.
§ 1251 et seq. (33 U.S.C. § 1321) or listed pursuant to Section 307 of the Clean
Water Act (33 U.S.C. § 1317) or (B) radioactive materials; and

 

(d)          These substances included within the definitions of "hazardous
substances", "hazardous materials", "toxic substances" or "solid waste" in the
Hazardous Waste Management Act of 1978.

 

8.1.11.         There are no options to purchase or rights of first refusal
affecting or relating to the Property.

 

8.1.12.          Seller is not an employee benefit plan (a "Plan") subject to
the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the "Code"),
Seller's assets do not constitute "plan assets" within the meaning of the "plan
asset regulations" (29.C.F.R. Section 2510.3-101), and Seller's sale of the
Property to Purchaser will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

 

8.1.13.          Seller is currently in compliance with, and shall at all times
during the term of this Agreement (including any extension thereof) remain in
compliance with, the regulations of the Office of Foreign Assets Control
("OFAC") of the Department of the Treasury (including those named on OFAC's
Specially Designated Nationals and Blocked Persons List) and any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action relating thereto.

 

10

 

 

For the purposes hereof, the terms "to the extent of Seller's knowledge and
belief," "to Seller's actual knowledge," "to Seller's knowledge," or similar
qualifying phrases shall mean the actual, not constructive, knowledge of John G.
Hollmeyer, in his capacity as an officer of the manager of Seller, and not
individually, and not otherwise; and shall, furthermore, not impose any
requirement upon such officer to undertake any independent investigation. In
addition, Purchaser hereby acknowledges and agrees that John G. Hollmeyer is
acting as an officer of the manager of Seller, and in no manner, expressly or
impliedly, is making any of the representations contained herein as an
individual and, accordingly, shall have no liability to Purchaser under this
Agreement or otherwise.

 

8.2           Purchaser hereby warrants and represents to Seller as of the
Effective Date and as of the Closing, as follows:

 

8.2.1.          Purchaser is and will continue at all times to be until the
Closing an entity, duly and validly existing in the state of its formation.

 

8.2.2.          The execution of this Agreement by Purchaser, the consummation
of the transactions herein contemplated, and the execution and delivery of all
documents to be executed and delivered by Purchaser, have been or will be, prior
to the Closing, duly authorized by all requisite action on the part of Purchaser
and this Agreement has been, and all documents to be delivered by Purchaser
pursuant to this Agreement, will be, duly executed and delivered by Purchaser
and is or will be, as the case may be, binding upon and enforceable against
Purchaser in accordance with their respective terms;

 

8.2.3.          Neither the execution of this Agreement nor the carrying out by
Purchaser of the transactions contemplated herein will result in any violation
of or be in conflict with the instruments pursuant to which Purchaser was
organized and/or operates, or any applicable law, rule or regulation of any
Governmental Authority, or of any instrument or agreement to which Purchaser is
a party and no consent or approval of any third party is required for the
execution of this Agreement by Purchaser or the carrying out by Purchaser of the
transactions contemplated herein.

 

8.2.4.          Purchaser is currently in compliance with, and shall at all
times during the term of this Agreement (including any extension thereof) remain
in compliance with, the regulations of the OFAC of the Department of the
Treasury (including those named on OFAC's Specially Designated Nationals and
Blocked Persons List) and any statute, executive order (including the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto.

 

8.2.5.          Purchaser is not a Plan subject to ERISA, or Section 4975 of the
Code, Purchaser's assets do not constitute "plan assets" within the meaning of
the "plan asset regulations" (29.C.F.R. Section 2510.3-101), and Seller's sale
of the Property to Purchaser will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

 

11

 

 

Section 9.              Operation of Property to Closing; Exclusivity.

 

9.1           From the Effective Date until the Closing or sooner termination of
this Agreement, (a) Seller shall continue to operate the Project in
substantially the same manner in which it presently operates the Project; (b)
Seller will maintain the existing insurance covering the Property or if any of
such policies is expiring such policies shall be replaced with new policies
containing the same or substantially similar coverage; and (c) Seller shall not
place any mortgage or any other encumbrance, easement, covenant, condition,
right-of-way or restriction on the Property or voluntarily take any action that
materially and adversely affects title to the Property as same exists on the
Effective Date unless required or contemplated by the existing Leases, REA or
documents which constitute Permitted Exceptions.

 

9.2           From and after the Effective Date until the Closing or sooner
termination of this Agreement, Seller shall not enter into any new Lease without
the prior written or deemed approval of Purchaser (which approval shall not be
unreasonably withheld, delayed or conditioned if requested during the Inspection
Period but shall be in Purchaser’s sole discretion following the expiration of
the Inspection Period) nor shall it amend, modify, extend or terminate any Lease
or grant any rent abatement or concessions to existing tenants without the prior
written or deemed approval of Purchaser (which approval shall not be
unreasonably withheld, delayed or conditioned if requested during the Inspection
Period but shall be in Purchaser’s sole discretion following the expiration of
the Inspection Period) unless (a) such new Lease, renewal of a Lease or
amendment, modification or termination or rent abatement or concession is
expressly provided for in an existing Lease as of the Effective Date and Seller
provides Purchaser with written notice of its intent to amend, modify, extend or
terminate such Lease, or (b) such new Lease, renewal of a Lease or amendment or
modification of a Lease relates to one of the Leases described on Schedule "9.2"
attached hereto and made a part hereof, and is at a rental rate and otherwise on
terms equal to or more favorable than the terms set forth on such Schedule
"9.2". Seller shall notify Purchaser of any proposed amendment, modification or
termination of a Lease or any proposed new Lease in writing, including the
identity of the proposed tenant, together with a summary of the terms thereof in
reasonable detail, and Purchaser shall notify Seller in writing within five (5)
business days of receipt of its consent thereto or of any objections thereto
together with the reasons therefor. In the event Purchaser shall not notify
Seller whether or not Purchaser consents to any such amendment, modification or
termination of a Lease or any such new Lease within five (5) business days
following Purchaser's receipt of Seller's notification thereof, such amendment,
modification or termination of a Lease or such new Lease shall be deemed
approved by Purchaser. Seller agrees to pay or discharge at or prior to Closing
all leasing commissions, costs for tenant improvements, legal fees and other
costs and expenses that are due with respect to Leases in force as of or prior
to the Effective Date; provided, however, Purchaser and Seller shall prorate
based upon the term of such Lease or renewal thereof as of the Closing Date all
leasing commissions and costs for tenant improvements that are incurred with
respect to Leases and Lease renewals and extensions executed subsequent to the
Effective Date in compliance with this Agreement and that are either approved in
writing by Purchaser or are permitted without Purchaser’s approval pursuant to
this Section 9.2.

 

12

 

 

9.3           Seller agrees not to market any portion of the Property for sale
from the Effective Date until the earlier of (a) the Closing or (b) a
termination of this Agreement.

 

Section 10.         Conditions to Obligations to Close. (a) The obligations of
Purchaser to consummate the transactions contemplated herein shall be subject to
the fulfillment of the following conditions ("Purchaser's Conditions"), any of
which may be waived by Purchaser in its sole and absolute discretion:

 

(1)         The representations and warranties of Seller made herein shall be
true and correct in all material respects, Seller shall have performed all
covenants and agreements made herein and Seller shall have delivered to
Purchaser all of the closing documents required pursuant to Section 11.1 hereof.

 

(2)         Purchaser's receipt of the Required Tenant Executed Estoppels and
the REA Estoppels (each as hereinafter defined).

 

(3)         An unconditional agreement by the Title Company to issue the Title
Policy.

 

(4)         Delivery of possession of the Property to Purchaser subject only to
the Permitted Exceptions and to the rights of Tenants under the Leases, as
tenants only.

 

(5)        As of the Closing, there shall be no default (and no event or
circumstance that, with the passage of time and/or giving of notice, could be a
default) under any Lease with a Major Tenant.

 

(b)          The obligations of Seller to consummate the transactions
contemplated herein shall be subject to the fulfillment of the following
conditions ("Seller's Conditions"), any of which may be waived by Seller in its
sole and absolute discretion: The representations and warranties of Purchaser
made herein shall be true and correct in all material respects, Purchaser shall
have performed all covenants and agreements made herein and Purchaser shall have
delivered to Seller all of the closing documents required pursuant to Section
11.3 hereof.

 

In the event any of the Purchaser's Conditions shall not be satisfied as of the
Closing Date, Purchaser shall have the right to terminate this Agreement by
giving written notice to Seller and receive a return of the Deposit, whereupon
neither party shall have any further rights or obligations hereunder except for
any provisions of this Agreement that expressly survive termination. In the
event that the Seller's Condition shall not be satisfied as of the Closing Date,
Seller shall have the right to terminate this Agreement by giving written notice
to Purchaser, whereupon the Deposit shall be returned to Purchaser and neither
party shall have any further rights or obligations hereunder except for any
provisions of this Agreement that expressly survive termination. In the event
that any of Seller’s Conditions are not satisfied as a result of a default by
Purchaser, then Seller shall have the remedies set forth in Section 16.1 hereof.
In the event that any of Purchaser’s Conditions are not satisfied as a result of
a default by Seller, then Purchaser shall have the remedies set forth in Section
16.2 hereof.

 

13

 

 

Section 11.           Closing Documents.

 

11.1        At the Closing, Seller shall deliver the following documents to the
Title Company, except for the Leases, Contracts and materials referred to in
Section 11.1.15, as to which delivery at Closing shall be coordinated with
Purchaser:

 

11.1.1.           a special warranty deed (the "Deed") executed by Seller and
acknowledged before a notary public and in the form of Exhibit “C-1” attached
hereto and made a part hereof, conveying fee title to the Property to Purchaser
subject only to the Permitted Exceptions;

 

11.1.2.           assignments of Seller's interest in all the Leases in the form
of Exhibit "C-2" attached hereto and made a part hereof executed by Seller;

 

11.1.3.           a notice to all Tenants advising them of the transfer of title
to the Property in the form of Exhibit "C-3" attached hereto and made a part
hereof executed by Seller;

 

11.1.4.           bill of sale in the form of Exhibit "C-4" attached hereto and
made a part hereof executed by Seller;

 

11.1.5.           an assignment transferring Seller's right, title and interest
in and to Warranties, Approvals and Intangibles, if any, in the form of Exhibit
"C-5" attached hereto and made a part hereof executed by Seller;

 

11.1.6.           a certificate in the form of Exhibit "C-6" attached hereto and
made a part hereof executed by Seller;

 

11.1.7.           a FIRPTA Affidavit executed by Seller stating that Seller is
not a foreign person (as defined in Section 1445 of the Internal Revenue Code of
1986, as amended, and the Regulations promulgated thereunder);

 

11.1.8.           an assignment of the Contracts in the form of Exhibit "C-7"
attached hereto and made a part hereof executed by Seller;

 

11.1.9.           a notice letter in the form of Exhibit "C-8" attached hereto
and made a part hereof executed by Seller to each vendor under a Contract being
assigned advising the vendor of the transfer of the Property and the assignment
and assumption of the applicable Contract with stamped addressed envelopes and
completed certified mail return receipt cards;

 

11.1.10.         evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller
reasonably satisfactory to the Title Company and the underwriter for the Title
Policy;

 

11.1.11.         a tenant rent roll for the Project and an accounts receivable
schedule for the Project, each prepared no more than ten (10) days prior to the
Closing Date, certified by Seller to be true, correct and complete in all
material respects as of the date thereof;

 

11.1.12.         a closing statement executed by Seller;

 

14

 

 

11.1.13.         such other instruments and documents which shall be reasonably
necessary in connection with the transaction contemplated herein and which do
not impose, create, or potentially create any liability or expense upon Seller
not expressly required under this Agreement;

 

11.1.14.         all keys to the Project; and

 

11.1.15.         to the extent not previously delivered by Seller to Purchaser
and to the extent in Seller's possession or control, (a)  records and files
relating to the current operation and maintenance of the Project, including,
without limitation, current tax bills, current water, sewer, utility and fuel
bills, payroll records, billing records for Tenants, repair and maintenance
records and the like which affect or relate to the Project, (b) all
architectural and engineering plans and specifications relating to the Property,
and (c) all original Leases and Contracts, Approvals, and Warranties. Seller's
obligation to provide the files and materials listed herein shall survive the
Closing.

 

11.2       Estoppel Certificates.

 

11.2.1.          Seller, at its cost and expense, shall diligently and in good
faith endeavor to obtain and deliver to Purchaser no later than five (5)
business days prior to the Closing estoppel certificates in the form of Exhibit
"D-1" attached hereto and made a part hereof (or in such form as may be
prescribed under any Lease or in the customary form used by any Tenant that is a
regional or national retailer), certified to Purchaser and its successors and
assigns ("Estoppel Certificate"), duly executed by each of the Tenants of the
Property dated no earlier than forty-five (45) days prior to the Closing Date.
Prior to distributing the Estoppel Certificates to the Tenants, Seller shall
deliver to Purchaser drafts of the completed Estoppel Certificates (with all
applicable exhibits attached, including photocopies of the executed lease and
all applicable amendments thereto) for Purchaser's review and approval.
Purchaser shall promptly review such drafts and deliver to Seller any requested
revisions thereto, and Purchaser shall be deemed to have approved any Estoppel
Certificate to which Purchaser does not object within five (5) business days
after receipt thereof. Once the Estoppel Certificates have been approved by
Purchaser, Seller shall promptly deliver the appropriate Estoppel Certificate to
each respective Tenant (with all applicable exhibits attached, including
photocopies of the executed lease and all applicable amendments thereto).
Promptly after Seller's receipt thereof, Seller shall deliver to Purchaser any
executed Estoppel Certificate and any comments to any Estoppel Certificate.
Estoppel Certificates that do not indicate (x) any material discrepancy from the
Property Information, (y) any Lease amendment, assignment or subletting that was
not previously provided by Seller to Purchaser pursuant to Section 3.1 and which
is not reasonably acceptable to Purchaser, or (z) any material and adverse claim
or landlord default, are herein referred to as the "Tenant Executed Estoppels".
In the event that Seller shall not have obtained Tenant Executed Estoppels from
the Major Tenants (as hereinafter defined) and other Tenants under Leases
comprising at least eighty percent (80%) of the remaining gross leasable area of
the Property actually leased to Tenants (collectively, the "Required Tenant
Executed Estoppels") at the Closing, Purchaser shall have the right to (i)
terminate this Agreement by giving written notice of termination to Seller on or
before the Closing Date, whereupon the provisions of Section 3.3 hereof with
respect to a termination shall apply, or (ii) adjourn the Closing Date for a
period not exceeding thirty (30) days to allow Seller additional time to obtain
the Required Tenant Executed Estoppels. Seller agrees to forward any Tenant
Executed Estoppels received by Seller from a Tenant to Purchaser within three
(3) business days after Seller's receipt of same. For purposes of this
Agreement, the "Major Tenant" shall be defined to mean Olive Garden, On the
Border, Chili’s, Chick-Fil-A and Red Robin.

 

15

 

 

11.2.2.           Seller, at its cost and expense, shall diligently and in good
faith endeavor to obtain and deliver to Purchaser no later than five (5)
business days prior to the Closing estoppel certificates (the "REA Estoppels"),
in form and substance reasonably satisfactory to Purchaser, from the declarant,
association, committee, agent and/or other owner, person or entity having
governing or approval rights under the REA or any other declaration of
covenants, conditions and restrictions or similar instruments governing or
affecting the use, operation, maintenance, management or improvement of the
Project. In the event any one or more declarants, associations, committees,
agents or other owners, persons or entities having governing or approval rights
under an REA or other declaration fails or refuses to execute an REA Estoppel,
Seller shall have the right, but not the obligation, to execute and deliver to
Purchaser an estoppel with respect to the applicable REA, which Seller estoppel
shall be deemed an REA Estoppel for purposes of this Agreement.

 

11.3       At the Closing, Purchaser shall deliver the following documents in
addition to payment of the balance of the Purchase Price:

 

11.3.1           evidence reasonably satisfactory to the Title Company of
Purchaser's authority to execute and deliver this Agreement and the documents to
be delivered by it pursuant thereto;

 

11.3.2           an instrument of assumption of all of Seller's obligations
under the Leases in the form of Exhibit "C-1" executed by Purchaser;

 

11.3.3           an instrument of assumption of all of Seller's obligations
under those Contracts being assumed by Purchaser, in the form of Exhibit "C-6"
executed by Purchaser;

 

11.3.4           a closing statement executed by Purchaser; and

 

11.3.5           such other instruments or documents which shall be necessary in
connection with the transaction herein contemplated and which do not impose,
create, or potentially create any liability or expense upon Purchaser not
expressly required under this Agreement.

 

Section 12.         Brokerage. Except for Berkeley Capital Advisors, Inc.
("Broker"), Seller and Purchaser mutually represent and warrant to each other
that there are no brokers involved in this transaction. If, as and when the
Closing occurs, but not otherwise, Seller shall pay Broker a commission pursuant
to a separate written agreement. Seller and Purchaser shall indemnify, defend
and hold harmless the other against any costs, claims or expenses, including
reasonable attorneys' fees, arising out of the breach of their respective
representations and/or agreements hereunder. The provisions of this Section
shall survive the Closing.

 

16

 

 

Section 13.       Notices. All notices or other communications hereunder to
either party shall be (i) in writing and shall be deemed to be given on the
earlier to occur of (a) actual receipt or (b) the second business day after
deposit of both the original and copy as provided below in a regularly
maintained receptacle for the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as provided
hereinafter, and (ii) addressed:

 

  If to Purchaser: American Realty Capital IV, LLC     405 Park Avenue, 15th
Floor     New York, New York 10022     Attn: Michael Weil         With a copy
to: American Realty Capital IV, LLC     405 Park Avenue, 15th Floor     New
York, New York 1002     Attn: Jesse Galloway and Jeremy Eichel     E-mail:
jgalloway@arlcap.com and
jeichel@arlcap.com         With a copy to: Retail Centers of America, Inc.    
2000 McKinney Avenue     Suite 1000     Dallas, Texas  75201    
Attention:  Chris Cotten and Steve Seitz     E-mail:  ccotten@lpc.com and
sseitz@lpc.com         With a copy to: Condon Thornton Sladek Harrell PLLC    
8080 Park Lane, Suite 700     Dallas, Texas  75231     Attention:  William L.
Sladek, Esq.     E-mail: bsladek@ctshlaw.com         If to Seller: Northlake
Commons, L.L.C.     c/o Ferncroft Capital LLC     500 East Boulevard    
Charlotte, North Carolina 28203     Attention:  John Hollmeyer    
E-mail:  john@ferncroftcapital.com         With a copies to: Northlake Commons,
L.L.C.     3819 Maple Avenue     Dallas, Texas  75219     Attention:  Anna
Graves     E-mail:  agraves@crowholdings.com

 

17

 

 

  And: Northlake Commons, L.L.C.     3819 Maple Avenue     Dallas, Texas  75219
    Attention:  General Counsel     E-mail:  kbryant@crowholdings.com        
And: Winstead     500 Winstead Building     2728 N. Harwood Street     Dallas,
Texas 75201     Attention:  Greg Zimmerman, Esq.    
E-mail:  gzimmerman@winstead.com

 

Notices may also be given by overnight courier service, in which event, the
notice shall be deemed delivered on the next business day.

 

Section 14.           Prorations and Costs.

 

14.1         Prorations. Purchaser and Seller shall apportion as of 11:59 p.m.
(Charlotte, North Carolina time) on the day preceding the Closing, the items
hereinafter set forth. Any errors or omissions in computing apportionments at
Closing shall be promptly corrected. The obligations set forth in this Section
14 shall survive the Closing. The items to be adjusted are:

 

14.1.1.    city, state, county, school, ad valorem taxes and other assessments
for the fiscal year of sale; should such proration be inaccurate based on the
actual millage set forth on the ad valorem tax bill if the current tax bill has
not been received by the date of the Closing, either party may demand after the
date of Closing, that such taxes and assessments be reprorated based on the
actual bill and shall be entitled to receive upon demand, any amount owing to
such party based on such reproration; however, notwithstanding the foregoing,
there shall be no proration with respect to the portion of ad valorem taxes to
be paid by any tenant directly to the applicable Governmental Authority;

 

14.1.2.    all base rent, percentage rent and additional rent and similar
charges (collectively, the "Rent") to the extent collected by Seller. To the
extent that Seller receives Rent after the Closing, the same shall be promptly
applied in accordance with the terms of this Section 14.1.2 and, if applicable,
delivered to Purchaser. Any Rent from a Tenant after the Closing shall be
applied in the following order of priority:

 

(1)         First, to any rents then owing for any calendar month or months
following the calendar month in which the Closing occurred; and

 

(2)         Second, to the rents owing for the calendar month in which the
Closing occurred; and

 

(3)         Third, to rents owing for any calendar month or months preceding the
calendar month in which the Closing occurred until the Tenant, under the
applicable Lease, is current.

 

18

 

 

For a period of one hundred eighty (180) days after the Closing, Purchaser shall
bill Tenants for all amounts due under their Leases accruing prior to the
Closing (including, without limitation, base rent, additional rent, percentage
rent or other Tenant charges for the year 2014) and shall use commercially
reasonable efforts to collect from Tenants any base rent, additional rent,
percentage rent or other tenant charges owing with respect to the period prior
to the Closing. To the extent delinquent amounts for base rents, additional
rents, percentage rents and other tenant charges for the period prior to the
Closing ("Delinquent Rents") are collected by Purchaser, subject to clauses 1, 2
and 3 above, such amounts, net of reasonable, out of pocket costs of collection,
including without limitation, reasonable attorney's fees, shall be paid to
Seller no later than thirty (30) days following the date on which such amounts
have been received by Purchaser or its agent. Purchaser shall not be obligated
to expend any funds or commence legal proceedings to collect any Delinquent
Rents. In no event shall Seller commence any legal proceedings against any
Tenant after the Closing with respect to any Delinquent Rents.

 

At Closing, percentage rents shall be separately apportioned based on the
percentage rents actually collected by Seller. Such apportionment shall be made
separately for each Tenant who is obligated to pay percentage rent on the basis
of the fiscal year set forth in the Tenant's Lease for the determination and
payment of percentage rent. Any percentage rent received from a Tenant after the
Closing shall be applied as follows: (a) Purchaser shall be entitled to a
prorata portion of such percentage rent payment based on the number of days
within the applicable percentage rent fiscal year period that Purchaser owned
the Project and (b) Seller shall be entitled to a prorata portion of such
percentage rent payment based on the number of days within the applicable
percentage rent period that Seller owned the Project.

 

No later than April 30, 2015 (the "Final Adjustment Date"), Seller and Purchaser
shall make a final adjustment in accordance with the provisions of this Section
14.1 of percentage rent and other items of additional rents for which final
adjustments or prorations could not be determined at the Closing, if any,
because of the lack of actual statements, bills or invoices for the current
period, the year end adjustment of common area maintenance, taxes and like
items, the unavailability of final sales figures or amounts for percentage rent
or any other reason. Any net adjustment in favor of Purchaser or Seller is to be
paid in cash by the other no later than thirty (30) days after such final
adjustment has been made.

 

19

 

 

14.1.3. To the extent Tenants pay monthly estimates of common area maintenance
charges, insurance premiums, taxes and similar expenses (collectively,
"Charges") with an adjustment at the end of each fiscal year applicable to
Charges, they shall be prorated in accordance with this Section 14.1.3. Until
the adjustment described in this Section 14.1.3 is made, all amounts received by
Seller as interim payments of Charges before the Closing Date shall be retained
by Seller, except that all interim payments received by either party for the
month in which the Closing Date occurs shall be prorated as between Seller and
Purchaser based upon the number of days in that month and the party receiving
the interim payment shall remit to (if received on or after the Closing Date) or
credit (if received before the Closing Date) the other party its proportionate
share. All amounts received by Purchaser as interim payments of Charges on or
after the Closing Date shall be retained by Purchaser until year end adjustment
and determination of Seller's allocable share thereof except to the extent
provided in Section 14.1.2 above. No later than the Final Adjustment Date,
Seller's allocable share of actual Charges for Leases in effect as of the
Closing Date shall be determined by multiplying the total payments due from each
Tenant for such fiscal year (the sum of estimated payments plus or minus year
end adjustments) by a fraction, the numerator of which is Seller's actual cost
of providing common area maintenance services and taxes (as the case may be)
prior to the Closing Date (within that portion of the fiscal year in which the
Closing Date occurs in which the applicable Lease is in effect), and the
denominator of which is the cost of providing such services and paying such
taxes for the entire fiscal year (or that portion of the fiscal year in which
the applicable Lease is in effect). If, on the basis of amounts actually
incurred and the estimated payments received by Seller prior to the Closing
Date, Seller has retained amounts in excess of its allocable share, it shall
remit, within thirty (30) days after notice from Purchaser of the excess owed
Purchaser, such excess to Purchaser. If, on the basis of the foregoing amounts,
Seller has retained less than its allocable share, Purchaser shall remit, within
thirty (30) days after notice from Seller of the amount owed Seller, such amount
to Seller to the extent received from the Tenants of the Property.

 

14.1.4. All other income and all operating expenses of the Project for the
assumed Contracts and public utility charges and charges and/or payments under
the REAs with respect to the Project shall be prorated at the Closing effective
as of the Closing Date, and appropriate cash adjustments shall be made by
Purchaser and Seller. Seller and Purchaser shall cooperate to arrange for final
utility readings as close to the Closing Date as possible and the issuance of a
final bill to Seller with Purchaser being designated the billing party in lieu
of Seller for all utilities that may be in the name of Seller from and after the
Closing Date. Notwithstanding anything herein to the contrary, the management
agreement and leasing agreement, if any, for the Property shall be terminated as
of the Closing Date and there shall be no apportionment of any fees or charges
thereunder.

 

14.1.5. At Closing, any prepaid rents attributable to periods from and after the
Closing Date and security deposits under the Leases (together with any interest
accrued thereon) shall be transferred to Purchaser either directly or by way of
a credit in favor of Purchaser.

 

14.1.6. If, at Closing, the Property or any part thereof shall have been
affected by an assessment or assessments, which are or may become payable in
annual installments, of which the first installment is then a charge or lien,
then for the purposes of this Agreement, all the unpaid installments of any such
assessment due and payable in calendar years prior to the year in which the
Closing occurs shall be paid by Seller and all installments becoming due and
payable after the Closing shall be assumed and paid by Purchaser, except,
however, that any installments which are due and payable in the calendar year in
which the Closing occurs shall be adjusted pro rata. However, if such an
assessment or assessments shall be due in one lump sum payment, then to the
extent such assessment(s) is for improvements in place as of the date of this
Agreement, then such assessment(s) shall be paid by Seller but if such
assessment(s) is for improvements to be made subsequent to the date of Closing,
then the same shall be paid by Purchaser.

 

20

 

 

14.2         Closing Costs. Closing costs shall be allocated and paid as
follows:

 

COST RESPONSIBLE
PARTY Title Commitment. Purchaser Premium for Title Policy. Purchaser Premium
for any upgrade of Title Policy for any additional coverage and any endorsements
desired by Purchaser, any inspection fee charged by the Title Company, tax
certificates, municipal and utility lien certificates, and any other Title
Company charges Purchaser Costs of Survey and/or any revisions, modifications or
recertifications thereto

Seller as to existing Survey; Purchaser as to updates, revisions, etc.

 

Costs for UCC searches Purchaser Recording fees Purchaser Any deed taxes,
documentary stamps, transfer taxes, intangible taxes, or other similar taxes,
fees or assessments with respect to the conveyance of  the Property

Seller

 

Any mortgage taxes, documentary stamps, transfer taxes, intangible taxes, or
other similar taxes, fees or assessments with respect to any financing obtained
by Purchaser and secured by the Property Purchaser Any escrow fee charged by
Escrow Agent for holding the Earnest Money or conducting the Closing

Purchaser: ½

Seller: ½

Real Estate Sales Commission to Broker Seller All expenses, charges and fees for
inspections by Purchaser Purchaser Attorneys' fees Seller and Purchaser as to
their respective attorneys All other closing costs, charges, expenses and fees
The party incurring the same

 

21

 

 

Section 15.           Damage or Destruction Prior to Closing and Condemnation.

 

15.1         If prior to the Closing the Property is damaged or destroyed, but
not materially damaged or destroyed, by fire or other casualty, Purchaser shall
be required to perform this Agreement and shall be entitled to the net casualty
insurance proceeds payable to Seller with respect thereto under the policies of
insurance maintained by Seller and a credit against the Purchase Price in the
amount by which the cost of repair and restoration of such damage or destruction
as estimated by the engineer or contractor selected by Seller and Purchaser
exceeds the sum of such net casualty insurance proceeds and any payment or
contribution obligation of any Tenants under the Leases. If the Property is
materially damaged or destroyed by fire or other casualty, Purchaser may
terminate this Agreement on written notice to Seller given within ten (10)
business days after receiving written notice from Seller of the occurrence of
such fire or casualty. If Purchaser shall exercise such option to terminate, it
shall be deemed that Purchaser terminated this Agreement pursuant to Section 3.3
and the rights of the parties shall be as set forth therein. If Purchaser does
not exercise such option to terminate, this Agreement shall remain in full force
and effect in accordance with its terms and Purchaser shall be entitled to the
net casualty insurance proceeds with respect thereto under the policies of
insurance maintained by Seller and a credit against the Purchase Price in the
amount by which the cost of repair and restoration of such damage or destruction
as estimated by the engineer or contractor selected by Seller and Purchaser
exceeds the sum of such net casualty insurance proceeds and any payment or
contribution obligations of any Tenants under the Leases. In the event of any
damage by fire or other casualty, the determination as to whether such damage or
destruction is material in cost shall be made by an engineer or contractor
mutually agreed upon by Seller and Purchaser. For purposes hereof, the Project
shall be deemed "materially damaged or destroyed" if (i) the cost of repair and
restoration of such damage or destruction as estimated by the engineer or
contractor selected by Seller and Purchaser is greater than $1,000,000.00 or
would take longer than sixty (60) days to repair, or (ii) if such damage or
destruction will entitle any Tenant occupying greater than 5,000 square feet to
terminate its Lease or abate its rent in whole for a period in excess of one
hundred eighty (180) days. If prior to Closing the Property is damaged or
destroyed and such damage or destruction is not covered by insurance, and
Purchaser does not elect to terminate the Agreement as provided above, Purchaser
shall be entitled to a credit against the Purchase Price for the cost of repair
and restoration of such damage or destruction as estimated by the engineer or
contractor selected by Seller and Purchaser.

 

15.2         In the event proceedings to condemn the Property or any portion
thereof are commenced before the Closing, Purchaser shall have the right to
terminate this Agreement in which event it shall be deemed that Purchaser
terminated this Agreement pursuant to Section 3.3 hereof and the rights of the
parties shall be as set forth therein. In the event Purchaser does not elect to
terminate this Agreement, Seller shall assign to Purchaser, at the Closing, all
of Seller's rights, title and interest in and to any condemnation proceeds
payable with respect to the Property or grant Purchaser a credit against the
Purchase Price equal to the amount of any condemnation award paid to Seller.

 

Section 16.           Remedies.

 

16.1         IF THE SALE IS NOT CONSUMMATED DUE TO ANY DEFAULT BY PURCHASER
HEREUNDER, THEN SELLER, AS ITS SOLE AND EXCLUSIVE REMEDY FOR PURCHASER'S
DEFAULT, SUBJECT, HOWEVER, TO THE TERMS OF SECTION 18.2 BELOW, SHALL RETAIN THE
DEPOSIT, AS LIQUIDATED DAMAGES, THE PARTIES HAVING AGREED THAT SELLER'S ACTUAL
DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE TO PURCHASER'S
DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER
NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT. EACH
PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS
MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THE FOREGOING SHALL
BE DEEMED TO BE SELLER'S UNCONDITIONAL AND IRREVOCABLE ELECTION OF A REMEDY FOR
A DEFAULT BY PURCHASER UNDER THIS AGREEMENT OTHER THAN FOR OBLIGATIONS OR
INDEMNITIES OF PURCHASER WHICH SURVIVE A TERMINATION OR CLOSING HEREUNDER.

 

22

 

 

16.2         If Seller shall default in its obligations under this Agreement or
if there shall be a breach discovered by Purchaser before Closing of any of
Seller's representations or warranties that has a material and adverse effect on
Seller and/or the Project, the parties hereto agree that Purchaser's sole
remedies shall be limited either (a) to the termination of this Agreement as set
forth in Section 3.3 hereof and recovery of the reasonable, out-of-pocket costs
and expenses incurred by Purchaser and paid to third parties unaffiliated with
Purchaser in connection with the transaction contemplated by this Agreement not
to exceed $100,000.00, or (b) to specific performance of this Agreement.

 

16.3         The provisions of Sections 16.1 and 16.2 hereof shall not limit any
rights or remedies that either party may have against the other with respect to
those provisions of this Agreement that survive Closing or the documents
delivered pursuant to Sections 11.1 and 11.3 hereof. Without limiting the
generality of the foregoing, the provisions of Sections 16.1 and 16.2 hereof
shall not limit any rights of the parties to recover legal fees as set forth in
Section 18.2 hereof.

 

Section 17.           Reporting Requirements. Purchaser and Seller shall each
deposit such other instruments required to close the escrow and consummate the
purchase and sale of the Property in accordance with the terms hereof,
including, without limitation, an agreement designating the Title Company as the
"Reporting Person" for the transaction pursuant to Section 6045(e) of the
Internal Revenue Code and the regulations promulgated thereunder, and executed
by Seller, Purchaser and the Title Company, but in no event shall such
instruments impose, create or potentially create any liability for Seller or
Purchaser not expressly provided for herein. Such agreement shall comply with
the requirements of Section 6045(e) of the Internal Revenue Code and the
regulations promulgated thereunder.

 

Section 18.           Miscellaneous.

 

18.1         This Agreement constitutes the entire Agreement between the parties
and supersedes any other previous agreement, oral or written, between the
parties. This Agreement cannot be changed, modified, waived or terminated orally
but only by an agreement in writing signed by the parties hereto. The parties
hereby acknowledge and agree this Agreement shall not be executed, entered into,
altered, amended or modified by electronic means. Without limiting the
generality of the foregoing, the parties hereby agree the transactions
contemplated by this Agreement shall not be conducted by electronic means,
except as specifically set forth in the "Notices" section of this Agreement.
This Agreement shall be binding upon the parties hereto and their respective
heirs, executors, personal representatives and permitted successors and assigns.

 

18.2         In the event of a default by either party hereto which becomes the
subject of litigation, the losing party agrees to pay the reasonable legal fees,
court costs and expenses incurred or paid by the prevailing party. For purposes
of this Section, a party will be considered to be the "prevailing party" if (a)
such party initiated the litigation and substantially obtained the relief which
it sought (whether by judgment, voluntary agreement or action of the other
party, trial, or alternative dispute resolution process), (b) such party did not
initiate the litigation and either (i) received a judgment in its favor, or
(ii) did not receive judgment in its favor, but the party receiving the judgment
did not substantially obtain the relief which it sought, or (c) the other party
to the litigation withdrew its claim or action without having substantially
received the relief which it was seeking. The provision of this Section shall
survive the Closing or the termination of this Agreement.

 

23

 

 

18.3         This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same original, and the
execution of separate counterparts by Purchaser and Seller shall bind Purchaser
and Seller as if they had each executed the same counterpart.

 

18.4         This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of North Carolina. The headings used in
this Agreement are for convenience only and do not constitute substantive
matters to be considered in construing same.

 

18.5         The parties agree that neither this Agreement nor any memorandum or
notice thereof shall be recorded.

 

18.6         Except as set forth below, this Agreement may not be assigned by
Purchaser in whole or in part without the prior written consent of the Seller.
Without limiting the generality of the foregoing, for any assignment by
Purchaser to be effective, Seller, no later than Closing, shall have received an
executed copy of each assignment and assumption instrument pursuant to which
Purchaser assigns all of its right, title and interest in and to this Agreement
to the assignee(s) (including all rights to the Deposit) and the assignee(s)
assume and agree to be bound by all of the obligations of Purchaser under this
Agreement. Further, Purchaser is entering into this Agreement for and on behalf
of ARC NCCHRNC001, LLC ("Approved Assignee") and intends, and shall have the
right, to assign its rights under this Agreement to Approved Assignee prior to
Closing. Notwithstanding the foregoing, Purchaser shall also have the right to
assign this Agreement to American Realty Capital-Retail Centers of America II,
Inc. and its affiliates without the prior written consent of Seller. No
assignment of this Agreement shall release Purchaser herein. Notwithstanding the
foregoing, Purchaser shall have the right to assign this Agreement without the
consent of Seller to an entity that is owned or controlled by, or under common
ownership or control with, Purchaser, or in which Purchaser or an individual or
entity that owns or controls Purchaser or is under common ownership or control
with Purchaser is a general partner or managing member.

 

18.7         Submission of this form of Agreement for examination shall not bind
Seller or Purchaser in any manner nor be construed as an offer to sell and no
contract or obligations of Seller or Purchaser shall arise until this Agreement
is executed by both Seller and Purchaser and delivery is made to each.

 

18.8         Each of the parties agrees that upon request from the other party
following the Closing and without further consideration, such party shall do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts or instruments as shall be reasonably requested
by a party in order to effect or carryout the transactions contemplated herein
provided same do not impose any obligations or liabilities upon the party not
contemplated in this Agreement. The provisions of this Section 18.8 shall
survive the Closing.

 

24

 

 

18.9         Any and all liabilities and obligations of Purchaser under this
Agreement shall be satisfied solely out of the properties and assets of
Purchaser, as they may exist from time to time, and in no event shall the
properties or assets of the direct or indirect partners of Purchaser, or of the
affiliate partnerships or corporations or successors or assigns of any such
direct or indirect partners or affiliates, or the directors, officers or
shareholders of any of the foregoing, be subject to satisfaction of any
liabilities or obligations of Purchaser under this Agreement. Any and all
liabilities and obligations of Seller under this Agreement shall be satisfied
solely out of the properties and assets of Seller, as they may exist from time
to time, and in no event shall the properties or assets of the direct or
indirect partners of Seller, or of the affiliate partnerships or corporations or
successors or assigns of any such direct or indirect partners or affiliates, or
the directors, officers or shareholders of any of the foregoing, be subject to
satisfaction of any liabilities or obligations of Seller under this Agreement

 

18.10         If the final date of any period set forth herein (including, but
not limited to, the Closing Date) falls on a Saturday, Sunday or legal holiday
under the laws of the State of North Carolina, the State of Texas, or the United
States of America, the final date of such period shall be extended to the next
day that is not a Saturday, Sunday or legal holiday. The term "days" as used
herein shall mean calendar days, with the exception of "business days", which
term shall mean each day except for any Saturday, Sunday or legal holiday under
the laws of the State of North Carolina, the State of Texas or the United States
of America. Time is of the essence in the performance of this Agreement.

 

Section 19.           Confidentiality. All Property Information provided by
Seller or its agents and representatives to Purchaser with respect to the
Property ("Confidential Information") shall be treated as confidential
information by Purchaser, using the same degree of care with respect to the
Confidential Information as Purchaser employs with respect to its own
proprietary or confidential information of like importance. Notwithstanding the
foregoing, Purchaser may disclose Confidential Information (i) to its respective
directors, officers, members, managers, consultants, investors, lenders,
appraisers, attorneys, accountants, advisers, and affiliates (collectively,
"Related Parties"), provided the Purchaser shall advise each parties of the
confidential nature of such information and that such parties are required to
maintain the confidentiality thereof, and (ii) to the extent Purchaser is
required to disclose the same pursuant to a court order, applicable laws
(including making such public statements or filings as may be required under any
regulations of the U.S. Securities and Exchange Commission applicable to
Purchaser or its affiliates or as may be otherwise advised by counsel to
Purchaser) or pursuant to a legal dispute between Purchaser and Seller.
Purchaser and the Related Parties shall not be obligated to keep confidential
any Confidential Information that (1) is already in the public domain, (2) is or
becomes generally available to the public other than as a result of a disclosure
or one of the Related Parties by Purchaser, or (3) is or becomes available to
Purchaser on a non-confidential basis from a source other than Seller who, to
Purchaser's knowledge, is not subject to a confidentiality agreement with, or
other obligation of secrecy to, Seller prohibiting such disclosure. If this
Agreement is terminated for any reason, Purchaser shall promptly deliver to
Seller all Confidential Information it has received from Seller including all
copies or certify to Seller that Purchaser has destroyed same; provided,
however, Purchaser (x) will be entitled to retain one copy of the Confidential
Information for compliance purposes or for the purposes of defending or
maintaining litigation or threatened litigation, subject to the continued
application of the provisions of this Section and (y) will not be obligated to
erase Confidential Information that is contained in an archived computer system
made in accordance with its security and/or disaster recovery procedures on the
understanding that any such retained Confidential Information shall remain
subject to the continued application of the provisions of this Section.
Purchaser's obligations under the foregoing provisions of this Section shall
terminate on the earlier of (x) twelve months from the Effective Date, or (y)
the Closing Date.

 

25

 

 

Except as required by applicable law, neither party shall publicize this
transaction in the media after the Closing without the prior written approval of
the other party. Without limiting the foregoing requirement for Seller approval,
the name "Crow Holdings" shall not be used or referenced in any public
announcement, press release or public disclosure relating to the transactions
contemplated under this Agreement. Purchaser acknowledges and agrees that the
use of such name in any public announcement, press release or public disclosure
is not accurate and Purchaser will instruct Purchaser's partners, investors,
agents, employees, officers, directors and attorneys (collectively, the
"Purchaser Parties") to comply with this provision. Purchaser, on behalf of
itself and the Purchaser Parties, stipulates that the breach of the foregoing
requirements will cause irreparable harm to Purchaser for which damages may not
constitute an adequate remedy. Accordingly, Purchaser agrees, on its own behalf
and on behalf of the Purchaser Parties, that any breach of the foregoing
requirements may be enjoined by an appropriate court order or judgment. Seller's
remedies are not limited to injunctive relief for a breach of these
requirements, and all legal and equitable remedies will continue to be available
to Seller, except that in no event shall Purchaser be liable for any
consequential, special or punitive damages. This provision shall survive
Closing.

 

Section 20.         Indemnity. Seller shall indemnify, hold harmless and defend
Purchaser, Retail Centers of America, Inc., Purchaser's affiliates, the
partners, trustees, shareholders, directors, officers, attorneys, employees and
agents of each of them, and their respective heirs, successors, personal
representatives and assigns (collectively, the "Indemnified Purchaser Parties")
from any and all demands, claims (including, without limitation, causes of
action in tort), legal or administrative proceedings, losses, liabilities,
damages, penalties, fines, liens, judgments, costs or expenses whatsoever
(including, without limitation, attorneys' fees and costs), whether direct or
indirect, known or unknown, foreseen or unforeseen (collectively, "Claims") that
may arise on account of or in any way be connected with any actions, suits,
proceedings or claims brought by third parties against the Indemnified Purchaser
Parties, to the limited extent relating to any actual negligence or willful
misconduct of Seller occurring with respect to the Property prior to the Closing
Date. Purchaser shall indemnify, hold harmless and defend Seller, Seller's
affiliates, the partners, trustees, shareholders, directors, officers,
attorneys, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns (collectively, the "Indemnified
Seller Parties") from any and all Claims that may arise on account of or in any
way be connected with any actions, suits, proceedings or claims brought by third
parties against Indemnified Seller Parties, to the limited extent relating to
any actual negligence or willful misconduct of Purchaser occurring with respect
to the Property from and after the Closing Date. In no event shall either Seller
or Purchaser be deemed to have indemnified the other for any Claims arising out
of or relating to the negligence or willful misconduct of the indemnified party.
The provisions of this Section shall survive Closing.

 

26

 

 

Section 21.         SEC S-X 3-14 Audit. Seller understands that Purchaser is
subject to the reporting requirements of the Securities Act of 1933, as amended,
the rules and regulations promulgated thereunder and Rule 3-14 of Regulation
S-X. In order to enable Purchaser to comply with such reporting requirements,
Seller agrees to provide Purchaser and its representatives information required
for Purchaser to comply with Rule 3-14 (as reasonably determined by Purchaser's
counsel) including, but not limited to, if applicable, Seller's most current
financial statements relating to the financial operation of the Project for the
current fiscal year and the most recent pre-acquisition fiscal year, and upon
request and, to the extent required under such Rule 3-14, support for certain
operating revenues and expenses specific to the Project. Within five (5) days
following a written request from Purchaser, Seller shall provide a letter to
Purchaser's auditors in substantially the form attached hereto as Exhibit "F".
Seller understands that certain of such financial information may be included in
filings required to be made by Purchaser with the U.S. Securities and Exchange
Commission. This Section 21 shall survive Closing for a period of one (1) year.

 

[SIGNATURE PAGE FOLLOWS]

 

27

 

 

IN WITNESS WHEREOF, this Agreement has been entered into as of the day and year
first above written.

 

  PURCHASER:       AMERICAN REALTY CAPITAL IV, LLC,   a Delaware limited
liability company         By: /s/ Edward M. Weil, Jr.   Name: Edward M. Weil,
Jr.   Title: President

 

  SELLER:       NORTHLAKE COMMONS, L.L.C., a   Delaware limited liability
company         By: Ferncroft Northlake, LLC,     a North Carolina limited
liability     company, its manager         By: /s/ John R. Hollmeyer   Name:
John R. Hollmeyer   Title: Manager

 

28

 

 

SCHEDULE "1.5"

 

Schedule of Leases

 

[Follows this Page]

 

29

 

 

[tpg33.jpg]

 

30

 

 

SCHEDULE "1.10"

 

List of Contracts

 

[tpg34.jpg]

 

31

 

 

SCHEDULE "8.1.5"

 

List of Pending Claims and Litigation

 

None.

 

32

 

 

SCHEDULE "9.2"

 

Leases to be Renewed

 

[tpg36.jpg]

 

33

 

 

EXHIBIT "A"

 

Description of Land

 

BEING all those tracts or parcels of land located in the City of Charlotte,
Mecklenburg County, North Carolina and being more particularly described as
follows:

 

Outparcel A, Outparcel B, Outparcel C, Outparcel D, Outparcel E and Outparcel F
and Water Quality Parcel as more particularly shown on that plat entitled “Final
Record Map – NorthLake Mall, Phase I, Map 2 (NorthLake Commons),” prepared by F.
Donald Lawrence & Associates, P.A., dated February 8, 2005, last revised May 18,
2005 and recorded in Map Book 43 at Page 699 in the Mecklenburg County Public
Registry.

 

34

 

 

EXHIBIT B

 

EARNEST MONEY ESCROW AGREEMENT

 

This Escrow Agreement ("Escrow Agreement"), dated the ____ day of July, 2014,
between NORTHLAKE COMMONS, L.L.C., a Delaware limited liability company
("Seller"), AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited liability
company ("Purchaser"), and BENCHMARK TITLE SERVICES ("Escrow Agent").

 

WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated July _____,
2014 ("Purchase Agreement"), a copy of which has been provided to Escrow Agent,
Seller agreed to sell to Purchaser and Purchaser agreed to purchase from Seller,
that certain real property and the building improvements located thereon
(collectively, the "Property") known as Northlake Commons; and

 

WHEREAS, the parties are entering into this Escrow Agreement pursuant to Section
2 of the Purchase Agreement whereby Purchaser is depositing with the Escrow
Agent the sum of $600,000.00 (together with any undisbursed interest thereon and
any additional sums deposit hereunder, the "Deposit") to be held and disbursed
in accordance with the provisions of this Escrow Agreement.

 

NOW, THEREFORE, in consideration of Ten and No/100 ($10.00) Dollars and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Seller, Purchaser and Escrow Agent hereby agree as follows:

 

1.           Escrow Agent agrees to hold the Deposit, subject to receipt, in
escrow and disburse the Deposit in accordance with the terms of this Escrow
Agreement.

 

2.           Escrow Agent shall disburse the Deposit as follows:

 

2.1           Escrow Agent shall deliver the Deposit to Seller (a) upon the
Closing hereunder or (b) in the event that Seller makes a written demand
therefor stating that Purchaser has failed to perform Purchaser's obligations
hereunder.

 

2.2           Escrow Agent shall return the Deposit to Purchaser (a) if
Purchaser terminates the Purchase Agreement pursuant to Section 3.3 thereof or
(b) in the event that Purchaser makes a written demand therefor stating that
Seller has failed to perform Seller's obligations hereunder or that Purchaser is
entitled to the Deposit pursuant to the provisions of the Purchase Agreement.

 

2.3           In the event that Escrow Agent intends to release the Deposit to
either party pursuant to clause 2.1(b) or 2.2(b) hereof, then Escrow Agent shall
give to the other party not less than five (5) business days prior written
notice of such fact and if Escrow Agent actually receives written notice during
such five (5) business day period that such other party objects to the release,
then Escrow Agent shall not release the Deposit and any such dispute shall be
resolved as provided herein.

 

3.           Escrow Agent shall invest the Deposit in an interest bearing
F.D.I.C. insured account (which account shall not be a money-market account)
acceptable to Seller and Purchaser. Purchaser shall be responsible for paying
all taxes on any interest earned on the Deposit, which obligation shall survive
the Closing.

 

 

 

 

4.          Escrow Agent may not commingle the Deposit with other funds held in
its "trustees account".

 

5.          In the event that a dispute shall arise as to the disposition of the
Deposit or any other funds held hereunder in escrow, Escrow Agent shall have the
right, at its option, to either hold the same or deposit the same with a court
of competent jurisdiction pending decision of such court, and Escrow Agent shall
be entitled to rely upon the decision of such court.

 

6.          Escrow Agent shall have no liability whatsoever arising out of or in
connection with its activity as escrow agent except in the case of its
negligence or willful misconduct or a breach by Escrow Agent of this Escrow
Agreement and Seller and Purchaser jointly and severally agree to indemnify and
hold harmless Escrow Agent from all loss, cost, claim, damage, liability and
expenses (including reasonable attorneys' fees) which may be incurred by reason
of its acting as escrow agent unless caused by Escrow Agent's negligence or
willful misconduct or a breach by Escrow Agent of this Escrow Agreement.

 

7.          Escrow Agent shall be entitled to rely upon any judgment,
certification, demand or other writing delivered to it hereunder without being
required to determine the authenticity or the correctness of any fact stated
therein, the propriety or validity thereof, or the jurisdiction of a court
issuing any such judgment. Escrow Agent may act in reliance upon (x) any
instrument or signature believed to be genuine and duly authorized, and (y)
advice of counsel in reference to any matter or matters connected therewith.

 

8.          In the event of a dispute concerning disposition of the Deposit, the
party to whom the Deposit is finally awarded by a court of competent
jurisdiction shall be entitled to be reimbursed by the other party for its
reasonable legal fees incurred in the dispute, court costs and expenses incurred
or paid by the prevailing party.

 

9.          Notices given under this Escrow Agreement shall be given to the
parties at the addresses set forth on the signature page of this Escrow
Agreement in the manner set forth in Section 13 of the Purchase Agreement.

 

 

 

 

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
above written.

 

  SELLER:       NORTHLAKE COMMONS, L.L.C., a Delaware limited liability company
        By: Ferncroft Northlake, LLC,     a North Carolina limited liability    
company, its manager         By:     Name:     Title:           PURCHASER:      
AMERICAN REALTY CAPITAL IV, LLC,   a Delaware limited liability company        
By:     Name:     Title:           ESCROW AGENT:       BENCHMARK TITLE SERVICES
        By:     Name:     Title:  

 

 

 

 

Address for Notices to Escrow Agent:

Benchmark Title Services

2000 McKinney Avenue, 4th Floor

Dallas, Texas 75201

Attn.: Brett Poston

E-mail: bposton@bmktitle.com

 

If to Purchaser: American Realty Capital IV, LLC   405 Park Avenue, 15th Floor  
New York, New York 10022   Attn: Jeremy Eichel and Jesse Galloway   E-mail:
jgalloway@arlcap.com and jeichel@arlcap.com     With a copy to: Retail Centers
of America, Inc.   2000 McKinney Avenue   Suite 1000   Dallas, Texas  75201  
Attention:  Chris Cotten   E-mail:  ccotten@lpc.com     With a copy to: Condon
Thornton Sladek Harrell PLLC   8080 Park Lane, Suite 700   Dallas, Texas  75231
  Attention:  William L. Sladek, Esq.   E-mail: bsladek@ctshlaw.com     If to
Seller: Northlake Commons, L.L.C.   c/o Ferncroft Capital LLC   500 East
Boulevard   Charlotte, North Carolina 28203   Attention:  John Hollmeyer  
E-mail:  john@ferncroftcapital.com     With a copies to: Northlake Commons,
L.L.C.   3819 Maple Avenue   Dallas, Texas  75219   Attention:  Anna Graves  
E-mail:  agraves@crowholdings.com     And: Northlake Commons, L.L.C.   3819
Maple Avenue   Dallas, Texas  75219   Attention:  General Counsel  
E-mail:  kbryant@crowholdings.com     And: Winstead   500 Winstead Building  
2728 N. Harwood Street   Dallas, Texas 75201   Attention:  Greg Zimmerman, Esq.
  E-mail:  gzimmerman@winstead.com

 

 

 

 

EXHIBIT "C-1"

 

SPECIAL WARRANTY DEED

 

NORTH CAROLINA SPECIAL WARRANTY DEED

 

Excise Tax $_______________

 

 

Tax Lot Nos. 025-091-22; -34; -35; -36; -37; -38; -39     Parcel Identifier No.
     ________________________________________

 

Verified by       _______________________ County on the      _____________ day
of       _____________________,       ___________________________________

  

By  

 

 

Mail after recording to  

  

 

 

This instrument was prepared by

 

Brief description for the Index

  

 

   

 

THIS DEED made this ______________ day of _______________, 2014_______, by and
between

 

GRANTOR

NORTHLAKE COMMONS, L.L.C., a Delaware limited liability company

 

c/o Ferncroft Capital

500 East Boulevard

Charlotte, North Carolina 28203

ATTN: John R. Hollmeyer

 

GRANTEE

 

 

Enter in appropriate block for each party: name, address, and, if appropriate,
character of entity, e.g. corporation or partnership.

 

 

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.

 

WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, has and by these presents does
grant, bargain, sell and convey unto the Grantee in fee simple, that certain lot
or parcel of land situated in the City of Charlotte, Mecklenburg County, North
Carolina and more particularly described on EXHIBIT A attached hereto and made a
part hereof by reference (the “Property”).

 

The Property hereinabove described was acquired by Grantor by instrument
recorded in Book 18082, Page 371 in the Mecklenburg County Public Registry.

 

A map showing the above-described Property is recorded in Plat Book 43 page 699

 

 

 

 



All or a portion of the Property herein conveyed ¨ includes or x does not
include the primary residence of a Grantor.



 

TO HAVE AND TO HOLD the aforesaid lot or parcel of land and all privileges and
appurtenances thereto belonging to the Grantee in fee simple.

 

And the Grantor covenants with the Grantee, that Grantor has done nothing to
impair such title as Grantor received, and Grantor will warrant and defend the
title against the lawful claims of all persons claiming by, under or through
Grantor, except for the exceptions hereinafter stated.

 

Title to the Property hereinabove described is subject to the exceptions set
forth on EXHIBIT B, attached hereto and made a part hereof by reference.

 

IN WITNESS WHEREOF, the Grantor has executed this Deed as of the day and year
first above written.

 

  NORTHLAKE COMMONS, L.L.C., a Delaware limited liability company       Use
Blank Ink By: Ferncroft Northlake, LLC, a North Carolina limited liability
company, its manager             By:       Name:       Title:  

 

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG

 

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that he or she voluntarily signed the foregoing
document for the purpose stated therein and in the

capacity indicated:

 

(insert name(s) of those signing):    

 

Date: __________________, 2014 Official Signature of Notary:
_______________________   Notary's printed or typed name:_______________________

 

My commission expires: _______________

 

(Official Seal)

 

 

 

 

Exhibit A To Special Warranty Deed

  

LEGAL DESCRIPTION

 

 

 

 

Exhibit B To Special Warranty Deed

 

PERMITTED EXCEPTIONS

 

 

 

 

EXHIBIT "C-2"



ASSIGNMENT AND ASSUMPTION OF LEASES

 

ASSIGNMENT AND ASSUMPTION OF LEASES (this "Assignment") made as of the ____ day
of ____________________, 2014, by and between __________________________, a
______________________________ ("Assignor"), and _________________________, a
_____________________ ("Assignee").

 

WITNESSETH:

 

WHEREAS, Assignor and ___________________________ entered into that certain
Purchase and Sale Agreement, dated _______________ __, 2014 ("Contract")
covering the Premises (as hereinafter defined), which Contract was assigned by
_________________ to Assignee; and

 

WHEREAS, Assignor has simultaneously herewith conveyed to the Assignee all of
Assignor's right, title and interest in and to the premises commonly known as
Northlake Commons (the "Premises"), and in connection therewith, Assignor has
agreed to assign to Assignee all of Assignor's right, title and interest in and
to those leases described on the schedule attached as Exhibit "A" hereto and the
guaranties and other documents related thereto, if any (collectively, the
"Leases").

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.          Assignor hereby assigns unto Assignee, all of the right, title and
interest of Assignor in and to the Leases;

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof, subject to the terms, covenants and conditions of the
Leases.

 

2.          Assignee assumes the payment and performance of all of the
obligations, covenants, duties and liabilities of the landlord under the Leases
arising or accruing under the Leases from and after the date hereof. Assignee
agrees to indemnify, protect, defend and hold Assignor harmless from and against
any and all claims, demands, liabilities, losses, costs, damages or expenses
including, without limitation, reasonable attorneys' fees and costs
(collectively, "Claims") arising as a result of any act, omission or obligation
of Assignee arising or accruing with respect to the Leases on or after the date
hereof, including, without limitation, any failure by Assignee to comply with
any applicable law from and after the date hereof with respect to the security
deposits under the Leases transferred to Assignee on the date hereof.

 

 

 

 

3.          Assignor hereby agrees to indemnify, protect, defend and hold
Assignee harmless from and against any and all Claims arising as a result of any
act, omission or obligation of Assignor arising or accruing with respect to the
Leases prior to the date hereof, including, without limitation, any failure by
Assignor to comply with any applicable laws prior to the date hereof with
respect to the security deposits under the Leases that are being transferred to
Assignee on the date hereof.

 

4.          Assignee acknowledges and agrees that the Leases are being assigned
to Assignee by Assignor "As-Is" and without representation or warranty of any
kind, whether express or implied, except only as expressly set forth in, and
subject to the limitations of, Section 6.1 of the Contract.

 

5.          This Assignment shall be binding upon and shall inure to the benefit
of the parties hereto, their respective successors, assigns and legal
representatives.

 

6.          This Assignment may be executed in separate counterparts, which,
together, shall constitute one and the same fully executed Assignment. The
entities comprising Assignor shall be jointly and severally liable for the
obligations and liabilities of Assignor hereunder.

 

 

 

 

IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.

 

  ASSIGNOR:         ,   a    

 

  By:     Name:     Title:  

 

  ASSIGNEE:         ,   a    

  

  By:     Printed Name:     Its:  

 

 

 

 

EXHIBIT "C-3"

 

TENANT NOTICE LETTER

 

___________________, 2014

[Name]

[Company]

[Mailing Address]

[City, State, Zip]

 

Re:Lease dated _______________________ (as amended, modified and supplemented
from time to time, the "Lease") by and between _______________________________
("Landlord") and __________________________________ ("Tenant") concerning the
Demised Premises known as ________________________________ located in Northlake
Commons, Charlotte, North Carolina

 

Dear [ ]:

 

Please be advised that, as of the date set forth above, the Shopping Center and
Landlord's interest in the Lease were purchased by
___________________________________ ("New Owner"). All security deposits, to the
extent held by Landlord, were transferred to New Owner. Landlord hereby
irrevocably instructs and authorizes you to hereafter make all payments, Rent
and otherwise, payable to ________________________ and deliver such payments to:

 

____________________________________

____________________________________

____________________________________






 

 

 

The instructions set forth herein are irrevocable and are not subject to
modification in any manner except that any successor landlord or lender, so
identified by New Owner, may by written notice to you rescind the instructions
contained herein.

 

  Very truly yours,         ,   a    

 

  By:     Name:     Title:  

 

 

 

 

EXHIBIT "C-4"

 

BILL OF SALE

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, _________________________________________, a
______________________ ("Seller"), does hereby sell, transfer and convey to
___________________________, a ______________________ ("Purchaser"), all
personal property owned by Seller and used in connection with the operation of
that certain real property more particularly described in Exhibit A attached
hereto (collectively, the "Personal Property").

 

PURCHASER ACKNOWLEDGES THAT SELLER IS SELLING AND PURCHASER IS PURCHASING SUCH
PERSONAL PROPERTY ON AN "AS IS WITH ALL FAULTS" BASIS AND THAT PURCHASER IS NOT
RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, FROM SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING SUCH
PERSONAL PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES AS TO TITLE OR
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
NOTWITHSTANDING THE FOREGOING, SELLER REPRESENTS AND WARRANTS THAT IT OWNS ALL
OF THE PERSONAL PROPERTY FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES AND RIGHTS
OF THIRD PARTIES.

 

Dated: ___________________, 2014.         SELLER:         ,   a    

  

  By:     Name:     Title:  

 

 

 

 

EXHIBIT C-5

 

ASSIGNMENT OF WARRANTIES, APPROVALS AND INTANGIBLES

 

ASSIGNMENT OF WARRANTIES, APPROVALS AND INTANGIBLES (this "Assignment") made as
of the ____ day of _______________, 2014, by and between
___________________________, a ______________________ ("Assignor"), and
________________________, a ________________________________ ("Assignee").

 

W I T N E S S E T H:

WHEREAS, Assignor has simultaneously herewith conveyed to Assignee all of
Assignor's right, title and interest in and to the premises commonly known as
Northlake Commons, Charlotte, North Carolina (the "Premises"), and in connection
therewith, Assignor has agreed to assign to Assignee all of Assignor's right,
title and interest, if any, in and to (i) any warranties and/or guaranties
relating to the Premises (collectively, "Warranties"), (ii) any governmental
consents, authorizations, variances, waivers, licenses, permits and approvals
relating to the Premises (collectively, "Approvals") and (iii) the trademark,
service mark, trade name and name "Northlake Commons" and all other trademarks,
services marks, trade names, names and logos used in connection with the
advertising and promotion of the Premises or otherwise relating to the Premises,
and any variations thereof, together with all good will of the business
connected with the use of and symbolized by such trademarks, service marks,
trade names, names and logos, any telephone numbers and listings for the
Premises and any copyrights, trade secrets, intellectual property and other
intangible property relating to the Premises (collectively, "Intangibles"), but
expressly excluding (a) any appraisals or other economic evaluations of, or
projections with respect to, all or any portion of the Premises, including,
without limitation, budgets prepared by or on behalf of Assignor or any
affiliate of Assignor, (b) any documents, materials or information which are
subject to attorney/client, work product or similar privilege, which constitute
attorney communications with respect to the Premises and/or Assignor, or which
are subject to a confidentiality agreement, and (c) any trade name, mark or
other identifying material that includes the names "Trammell Crow," "Crow
Holdings Capital Partners," "CH Realty," "Crow Holdings" or any derivative
thereof.

 

 

 

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.          Assignor hereby assigns unto Assignee, all of the right, title and
interest, if any, of Assignor in and to the Warranties, Approvals and
Intangibles. The execution of this Assignment shall not be deemed to constitute
a representation or warranty by Assignor that Assignor has the right to transfer
any right, title or interest in any warranty, permit or intangible or that
Assignee shall be entitled to receive the benefit of any such right, title or
interest;

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof.

 

2.          This Assignment shall be binding on Assignor and its successors,
assigns and legal representatives and shall inure to the benefit of the Assignee
and its successors, assigns and legal representatives.

 

3.          This Assignment may be executed in separate counterparts, which,
together, shall constitute one and the same fully executed Assignment. The
entities comprising Assignor shall be jointly and severally liable for the
obligations and liabilities of Assignor hereunder.

 

IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.

 

  ASSIGNOR:         ,   a    



 

  By:     Name:     Title:  

 

 

 

 

EXHIBIT "C-6"



CERTIFICATE

 

Reference is hereby made to that certain Purchase and Sale Agreement
("Agreement") dated ______________ __, 2014, by and between
____________________________, a ____________________________ ("Seller"), and
____________________________________, as assigned by
___________________________________________ to _____________________________, a
___________________________ ("Purchaser").

 

Seller hereby certifies solely and exclusively to Purchaser that, as of the date
hereof, all of the representations and warranties of Seller set forth in Section
8.1 of the Agreement are true and correct in all material respects with the same
force and effect except for any changes in the representations and warranties
which occurred between the date of the Agreement and the date hereof and with
respect to which Seller has heretofore notified Purchaser in writing in
accordance with Section 8.1 of the Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
as of this ___ day of , 2014.

 

  SELLER:         ,   a    

  

  By:     Name:     Title:  

 

 

 

 

EXHIBIT "C-7"

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this "Assignment") made as of the ____
day of _____________________, 2014, by and between ________________________, a
________________________ ("Assignor"), and _______________________, a
___________________________________ ("Assignee").

 

W I T N E S S E T H:

 

WHEREAS, Assignor and ________________________, entered into that certain
Purchase and Sale Agreement, dated ___________________ __, 2014 ("Contract"),
covering certain premises, which Contract was assigned by ______________________
to Assignee; and

 

WHEREAS, Assignor has simultaneously herewith conveyed to the Assignee all of
Assignor's right, title and interest in and to the premises located as set forth
on Exhibit "A" attached hereto, and in connection therewith, Assignor has agreed
to assign to Assignee all of Assignor's right, title and interest in and to the
contracts, agreements, instruments and understandings listed on Exhibit "B"
annexed hereto ("Contracts").

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.          Assignor hereby assigns unto Assignee, all of the right, title and
interest, if any, of Assignor in and to the Contracts;

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof.

 

2.          Assignee assumes the payment and performance of all of the
obligations, covenants, duties and liabilities of Assignor arising or accruing
under the Contracts from and after the date hereof.

 

3.          Assignor agrees to indemnify, protect, defend and hold Assignee
harmless from and against any and all claims, demands, liabilities, losses,
costs, damages or expenses including, without limitation, reasonable attorneys'
fees and costs (collectively, "Claims") arising as a result of any act, omission
or obligation of Assignor arising or accruing with respect to the Contracts
prior to the date hereof.

 

4.          Assignee agrees to indemnity, protect, defend and hold Assignor
harmless from and against any and all Claims arising as a result of any act,
omission or obligation of Assignee arising or accruing with respect to the
Contracts on or after the date hereof.

 

5.          Assignee acknowledges and agrees that the Contracts are being
assigned to Assignee by Assignor "As-Is" and, without representation or warranty
of any kind, whether express or implied, except only as set forth in, and
subject to the limitation in Section 6.1 of the Contract.

 

 

 

 

6.          This Assignment shall be binding upon and shall inure to the benefit
of Assignor and Assignee and their respective successors, assigns and legal
representatives.

 

7.          This Assignment may be executed in separate counterparts, which,
together, shall constitute one and the same fully executed Assignment.

 

IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.

 

  ASSIGNOR:         ,   a    

  

  By:     Name:     Title:  

  

  ASSIGNEE:         ,   a    



  

  By:     Printed Name:     Its:  

 

 

 

 

EXHIBIT "C-8"

 

VENDOR NOTICE LETTER

 

_____________, 2013

[Name]

[Company]

[Mailing Address]

[City, State, Zip]

 

Re:Contract dated ___________________ (as amended, the "Contract") by and
between _____________________________ ("Vendor") and _____________________
relating to Northlake Commons (the "Shopping Center")

 

Dear [ ____________]:

 

Please be advised that, as of the date set forth above, the Shopping Center was
purchased by ____________________________ ("New Owner"), and Vendor's interest
in the Contract was assigned to New Owner. Hereafter, all invoices and
correspondence should be sent to:

 

Telephone:

If you have any questions, please contact ________________ at:

Telephone:

Telecopier:

 

  Very truly yours,         ,   a    

  

  By:     Name:     Title:  

 

 

 

 

EXHIBIT "D-1"



TENANT ESTOPPEL CERTIFICATE

 

TENANT:______________________________________________

STORE NO:__________________ ("Premises") at Northlake Commons, Charlotte, North
Carolina ("Center")

PREMISES ADDRESS: __________________________________

 

The undersigned ("Tenant") hereby certifies to American Realty Capital IV, LLC,
ARC NCCHRNC001, LLC, and their respective successors and assigns (the
"Purchaser") of the Center and to Purchaser's lender, and its successors and
assigns (the "Lender"), as follows:

 

a) Tenant is the present tenant of the Premises pursuant to that certain Lease
dated ___________, ____, by and between _______________________ ("Landlord") or
its predecessor-in-interest, as landlord, and Tenant or its
predecessor-in-interest, as tenant ("Lease"). A true, correct and complete copy
of the Lease, together with any amendments, modifications and supplements
thereto and any guaranties thereof, is attached hereto. The Lease is the entire
agreement between Landlord (or any affiliated party) and Tenant (or any
affiliated party) pertaining to the leased premises. There are no amendments,
modifications, supplements, arrangements, side letters or understandings, oral
or written, of any sort, of the Lease, except those which are attached hereto.
The Lease has been duly executed and delivered by, and is a binding obligation
of, Tenant, and the Lease is in full force and effect.

 

b) The primary term of the Lease is for a period of ____________ (___) years,
commencing _______________, ____ and expiring on ______________, _____. [The
Lease also contains ____ renewal option[s] for a period of ___________ (___)
years [each] under the terms and conditions specified in the Lease.]

 

c) The current monthly rental of $__________________ has been paid through
________, 201__. Monthly rent is payable in advance on the first day of each
calendar month. All additional rents and other sums due and payable under the
Lease have been paid through the date hereof. No rents, additional rents or
other sums payable under the Lease have been paid more than one (1) month in
advance of the due dates therefor. [Tenant's percentage share of operating
expenses/common area charges, insurance and real estate taxes is _____%, which
is currently being paid on an estimated basis in advance at the rate of
$__________ per month.] [Tenant is obligated to pay percentage rent equal to
____% of annual gross sales in excess of $__________. Percentage rent has been
paid through __________, 201[].]

 

d) A security deposit of $ _____________ has been paid under the Lease.

 

e) All obligations of Landlord under the Lease as of the date hereof have been
performed. As of the date hereof, to Tenant's knowledge, neither Tenant nor
Landlord are in default in the performance of any of their respective
obligations under the Lease, nor does any condition exist which with the giving
of notice of the passage of time, or both, would constitute a default by Tenant
or Landlord under the Lease.

 

 

 

 

f)         Tenant has unconditionally accepted possession of the Premises and is
now occupying the Premises and open for business. Any improvements to be made by
the Landlord have been completed to the satisfaction of Tenant. Tenant has
received payment in full of any tenant improvement allowance or build-out
allowance or any other payment to be provided by Landlord under the terms of the
Lease. Tenant is not aware of any defect in the Premises.

 

g) There is no remaining free rent period or any unexpired concession or
abatement of rent. The lease term has commenced and full rental is now accruing
thereunder. Landlord is not reimbursing Tenant or paying Tenant's rent
obligations under any other lease, and Tenant has not advanced any funds for or
on behalf of Landlord for which Tenant has a right of deduction from, or set off
against, future rent payments. Tenant has no present right to any credit,
offset, deduction or defense against any rents, additional rents or other sums
due or to become due under the Lease.

 

h) No assignments, subleases, mortgages, hypothecation, or other transfers of
Tenant's interest in the Lease are currently in effect. Tenant is not insolvent
and is able to pay its debts as they mature. Tenant has not declared bankruptcy
or similar insolvency proceeding, and has no present intentions of doing so, no
such proceeding has been commenced against Tenant seeking such relief, and
Tenant has no knowledge that any such proceeding is threatened.

 

i)         The Lease does not contain and Tenant does not otherwise have any (1)
option to purchase the Premises or the Center, (2) right of first refusal with
respect to the Premises or the Center, (3) any right to lease additional space
in the Center, or (4) right to terminate or cancel the Lease in whole or in part
(except as expressly set forth in the Lease).

 

j)         Neither the Landlord nor the Tenant has commenced any action to
terminate the Lease or has given or received any notice of default with respect
to the Lease.

 

k) Tenant hereby acknowledges and agrees that Tenant's rights under the Lease
shall be subject and subordinate to Lender's rights under any mortgage, deed of
trust or similar agreement given by Landlord in connection with the loan being
provided by Lender to Purchaser. Tenant shall attorn to and accept performance
by Lender of any covenant, agreement or obligation of Landlord contained in the
Lease with the same force and effect as if performed by Landlord. In no event,
however, shall Lender be obligated to perform any such covenant, agreement, or
obligation of Landlord under the Lease.

 

l)         The person signing this Tenant Estoppel Certificate is duly
authorized to sign this Certificate on behalf of Tenant and execution hereof is
the binding act of Tenant enforceable against Tenant.

 

m) This Tenant Estoppel Certificate is made knowing that Purchaser and Lender
are relying upon the representations herein made. The term "Lender" as used
herein includes any successor or assign of the named Lender and the term
"Landlord" as used herein includes any successor or assign of the named
Landlord.

 

 

 

 

TENANT:

 

____________________________________

By:_________________________________

Name: ______________________________

Title: _______________________________

Dated:_______________________, 201_

 

[The undersigned Guarantor(s) of the Lease hereby ratifies and confirms all
certifications of Tenant set forth in this Tenant Estoppel Certificate and
certifies that its/their guaranty of the Lease is in full force and effect as of
the date hereof.

 

GUARANTOR[S]:

 

____________________________________

By:_________________________________

Name: ______________________________

Title: _______________________________

Dated:_______________________, 201_

 

Exhibit A – True, correct and complete copy of the Lease, together with any
amendments, modifications and supplements thereto and any guaranties

 

 

 

 

EXHIBIT "E"



DUE DILIGENCE MATERIALS TO BE DELIVERED TO PURCHASER

 

All of the following materials, to the extent they exist and are in the actual
possession or control of Seller, shall be delivered to Purchaser:

 

1.          Current Rent Roll

2.          Copies of all existing Tenant Leases/Ground Leases/REAs

3.          Seller's Existing Survey

4.          Warranties in effect at the Property, if any

5.          List of Personal Property, if any

6.          Copies of Environmental Reports

7.          Copies of Engineering Reports

8.          Historical operating statements for calendar years 2012 and 2013 and
year to date

9.          Current Annual Operating Budget

10.         Current Capital Budget

11.         Current Delinquency Report

12.         Copies of the Service Contracts

 

 

 

 

EXHIBIT "F"

 

FORM OF AUDIT LETTER

 

[Date]

 

[Address of Buyer's Auditor]

 

NORTHLAKE COMMONS, L.L.C., a Delaware limited liability company (“Seller”), is
providing this letter as an informational accommodation in connection with your
audit of the statement of revenues and certain expenses (the "Statement") of
Northlake Commons, Charlotte, North Carolina (the "Property") for the period
from _______________ to ________________.

 

Seller confirms, to our actual, current knowledge, without any duty of inquiry
or investigation, the following representation made to you during your audit:

 

1.          The Statement referred to above was prepared in material conformity
with sound accounting principles, consistently applied.

 

2.          Seller has no actual, current knowledge of any fraud affecting the
operations of the Property that had a material effect on the accuracy of the
Statement.

 

  SELLER:       NORTHLAKE COMMONS, L.L.C., a Delaware limited liability company
        By: Ferncroft Northlake, LLC,
a North Carolina limited liability
company, its manager             By:       Name:       Title:  

 

 

